t c memo united_states tax_court eaton corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p and r entered into two advance pricing agreements apas establishing a transfer_pricing_methodology for covered transactions between p and its subsidiaries the first apa apa i applied for p’s tax years and the second apa apa ii applied for p’s tax years p and r agreed that the legal effect and administration of apa i and apa ii were governed by revproc_96_53 1996_2_cb_375 and revproc_2004_40 2004_2_cb_50 respectively in r determined that p had not complied with the applicable terms of the revenue procedures and canceled apa i effective date and apa ii effective date as a result of canceling the apas r determined that under sec_482 an adjustment was necessary to reflect an arm’s-length result for p’s intercompany_transactions p contends that r’s cancellation of apa i and apa ii was an abuse_of_discretion because there was no basis for the cancellation under the applicable revenue procedures r contends that the determination to cancel both apa i and apa ii was not an abuse_of_discretion because p did not comply in good_faith with the terms and conditions of either apa i or apa ii and failed to satisfy the apa annual reporting requirements as an alternative position r determined that p transferred intangible_property compensable under sec_367 to p’s controlled foreign affiliates for tax_year on date p entered into a stock purchase agreement to purchase all of the outstanding_stock of thi thi planned to enter into bonus agreements with certain executives that provided for stock_option grants thi entered into agreements with certain executives to provide them with cash bonuses in exchange for their release of claims related to any stock_options for tax_year p claimed a deduction for the bonus amount payments r determined that p was not entitled to the deduction and that the bonus payments should have been capitalized under sec_263 p contends that it is entitled to a deduction under sec_162 because the bonus payments represented additional employee compensation held r’s determination to cancel apa i and apa ii was an abuse_of_discretion held further p did not transfer intangibles subject_to sec_367 held further p’s bonus payments represented employee compensation entitling p to a deduction under sec_162 joel v williamson john t hildy charles p hurley brian w kittle erin g gladney geoffrey m collins james b kelly john w horne rajiv madan julia kazaks royce l tidwell kiara l rankin christopher p murphy sonja schiller nathan p wacker and pamela c martin for petitioner john m altman justin l campolieta ronald s collins jr matthew j avon michael s coravos michael y chin jennifer a potts laurie nasky and william t derick for respondent contents findings_of_fact i overview of eaton corporate structure a overview of eaton’s breaker products b c the island plants background and restructuring operations during and domestic assembly and equipment plants domestic component plants third-party distributors d e f ii tax financial reporting financial reporting system a b the vista system c mirror ledgers iii background to apa negotiations the apa program the audit a b iv the audit team members historical and proposed transfer_pricing methods historical tpm a proposed tpm provided to the b audit team information shared mirror ledgers a b u s assembly and breaker products the apas a covered transactions apa i tax years b participants apa negotiations a prefiling meeting b apa i team’s questions c apa i application submission proposed apa i tpms i information petitioner provided with its apa i ii application submission apa i team’s due diligence questions vista response i ii profit split response volume discounts response iii sg a expense allocations iv v other business operations vi markup analysis vii berry_ratio negotiation viii petitioner’s concessions apa i terms a d tpm and berry_ratio for breaker product transfer sg a expenses apa i tpms for intangibles transfer and cost-sharing payment compliance materiality b c d e c c f critical assumptions apa i implementation canadian adjustment a disclosure of book-tax difference and b apa multiplier tax_return apa ii tax years participants apa ii negotiations prefiling process a b apa ii application apa ii team’s due diligence questions c profit split i ii installed base marketing intangible iii technology intangibles iv volume discounts sg a expense allocations d eei u s distribution as the tested_party e f licensing of intangible_property not included apa ii terms a sg a expenses and tpm for breaker products transfer compliance b materiality c d critical_assumption tax_return v implementation of apas a difference between mirror ledgers and constructed income b c d e statement apa multiplier apa annual reports apa annual reports and book-tax differences petitioner’s data or computational errors discovery and reporting of errors apa multiplier errors affecting the computation of the transfer price under the apa tpm oem categorization a purchase resale error b c operating_expenses associated with breaker products not manufactured by the island plants international sales error error in identifying sales of industrial breakers through lincoln lincoln multiplier error error in computation of manufacturing costs for nonexact matches d e f g vi petitioner’s supplemental and third apa vii cancellation of apas viii notice_of_deficiency ix tractech bonuses opinion i b c cancellation of apas a overview of parties’ positions petitioner respondent history of the apa program applicable revenue procedures revproc_96_53 revproc_2004_40 background on sec_482 and applicable regulations scope and standard of review apa negotiations profit split tested_party business_losses d e f g h mirror ledgers relationship between breaker products and u s assembly sg a allocation southbound transactions apa multiplier lincoln sales analysis regarding apa negotiations apa implementation error in supporting data and computations errors affecting the computation of the transfer price under the apa tpm oem categorization a b purchase resale error operating_expenses associated with breaker c products not manufactured by the island plants international sales error sales of industrial breakers through lincoln lincoln multiplier error error in computation of manufacturing costs for nonexact matches analysis of errors affecting the computation of the transfer price under the apa tpm compliance with the terms of the apas a book-tax differences and compensating adjustments forms and compliance with the apa b canadian adjustment c vista data d e analysis of compliance critical assumptions amended apa ii annual reports d e f g h i conclusion ii transfer of intangibles iii tractech bonuses memorandum findings_of_fact and opinion kerrigan judge the internal_revenue_service irs or respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for tax years and respectively and accuracy-related_penalties of dollar_figure and dollar_figure for tax years and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner and respondent entered into two advance pricing agreements apas the first apa covered petitioner’ sec_2001 through tax years apa i and the second apa covered petitioner’s through tax years apa ii in respondent canceled apa i effective date and canceled apa ii effective date 1the notice_of_deficiency includes several adjustments that are computational the first issue for our consideration is whether respondent’s cancellation of petitioner’s apas covering tax years and was an abuse_of_discretion the court’s resolution of this issue will determine whether additional issues need to be considered if we conclude that the cancellation of the apas was not an abuse_of_discretion we must decide whether respondent’s sec_482 adjustments to petitioner’s intercompany transfer_pricing for tangible and intangible_property between petitioner’s u s affiliates and its controlled foreign affiliates were arbitrary and capricious alternatively if the court does not hold for respondent on the sec_482 adjustments and the cancellation of the apas for tax years and we must consider whether eaton electrical de puerto rico inc eepr transferred intangible_property compensable under sec_367 to petitioner’s controlled foreign affiliates for tax_year if we sustain respondent’s determination to cancel apa i and apa ii for tax years and respectively and we hold for respondent on the sec_482 adjustments we will need to consider whether petitioner is liable for penalties pursuant to sec_6662 and h the unrelated remaining issue for our consideration is whether bonus payments to tractech executives were deductible for tax_year pursuant to sec_162 or should have been capitalized pursuant to sec_263 on date the court issued a protective_order to prevent disclosure of petitioner’s proprietary and confidential information the facts and opinion have been adapted accordingly and any information set forth herein is not proprietary or confidential i overview of eaton findings_of_fact eaton corp is an ohio corporation its principal_place_of_business was in cleveland ohio when it timely filed its petition during and eaton corp was the parent_corporation of a group of consolidated corporations and multinational affiliated subsidiaries collectively eaton or petitioner eaton is a global manufacturer of electrical and industrial products eaton was incorporated in ohio in as a successor to a new jersey company incorporated in a corporate structure during the tax years at issue eaton was the publicly held parent_corporation of a group of u s and foreign companies including eaton electrical inc eei eepr cutler-hammer industries ltd chil eaton industries manufacturing gmbh eimg cutler-hammer co chc and cutler- hammer electrical co chec 2the court amended paragraph c of this order on date eei is a delaware corporation formerly known as cutler-hammer inc chi on date chi changed its name to eei during the tax years at issue eei was a first-tier wholly owned subsidiary of eaton eei supplied electrical power and control products through a network of manufacturing and distribution facilities eepr owned and operated a number of these manufacturing and distribution facilities eepr is a delaware corporation formerly known as cutler-hammer de puerto rico inc chpr on date chpr changed its name to eepr during the tax years at issue eepr was a first-tier wholly owned subsidiary of eei and operated as a possession_corporation pursuant to an election under sec_936 through date effective date the remainder of eepr’s operations functioned as a branch of chc chil is a cayman islands corporation on date chil acquired all the assets of cutler-hammer s a a corporation organized under the laws of the dominican republic during and until date chil was a direct subsidiary of eei on date chil’s stock was contributed 3as the exhibits did we reference chi and eei with the understanding that they refer to the same entity we use chi when referring to it before date we use eei when referring to it after date we use chi eei when referring to years that cover before and after date to eimg a swiss corporation and indirect subsidiary of eaton on date chil elected to be treated as a disregarded_entity for u s tax purposes during the tax years at issue chil conducted branch operations in the dominican republic chc is a cayman islands corporation from its organization on date until date chc was a first-tier wholly-owned subsidiary of eepr on date eimg acquired chc in a sec_368 reorganization on date for u s tax purposes chc elected to be treated as a disregarded_entity effective date chc conducted branch operations in puerto rico on date chec was organized under the laws of the cayman islands from date until date chec was a first-tier wholly owned subsidiary of eepr chec did not conduct any business activity during tax_year chec conducted branch operations in puerto rico during tax_year on date the stock of chec was contributed to eimg and on date chec elected to be treated as a disregarded_entity for u s tax purposes effective date 4for the services chil provided on behalf of chc and chec chil was compensated through a monthly fee equal to its costs plus a fixed markup the compensation to chil is not at issue b overview of eaton’s breaker products during the years at issue eaton developed manufactured and sold circuit breaker and electrical control products collectively breaker products through various manufacturing plants collectively island plants in puerto rico and the dominican republic the island plants operated through eepr chc chec and chil and manufactured most of petitioner’s breaker products breaker products are safety products designed to regulate and manage the flow of electricity breakers open and close electrical circuits safely upon detection of abnormal circuit conditions a breaker should trip when it detects too much electricity being drawn through the attached wires or when it senses a short circuit control products such as starters push buttons and contractors control electricity that powers electrical or electromechanical devices control products protect operators of equipment and the machinery itself by safely turning the machinery on or off or by governing its speed breaker products are heavily regulated because of their safety aspect in the united_states underwriters laboratories inc ul is the organization that evaluates and approves breaker products the national electrical code nec specifies that certain devices used in an electrical system must be listed devices defined as devices that have been evaluated and approved by an organization with the authority to make such a determination see nec nfpa national electric code international electric code series pincite http dsps wi gov documents industry 20services forms elevator historicalco des 20nec pdf ul is a private company approved by the u s department of labor as a nationally recognized testing laboratory see united_states department of labor occupational safety and health administration osha osha’s nationally recognized testing laboratory nrtl program current list of nrtls https www osha gov dts otpca nrtl nrtllist html if a breaker product meets ul requirements it receives a ul label if a breaker product does not meet ul requirements it cannot be sold in the united_states during the tax years at issue the u s breaker product manufacturing industry was composed of eaton and four major competitors schneider electric schneider general electric corp ge siemens a g siemens and to a lesser extent asea brown boveri ltd abb these same competitors as well as rockwell automation manufactured control products the island plants manufactured a wide variety of breaker products on a large scale eaton manufactured component parts used to make breaker products in various feeder plants on the islands the feeder plants assembled the various component parts into final breaker products a single breaker product can have as many as component parts in and the island plants manufactured most of the component parts that went into the breaker products eaton’s u s plants manufactured the component parts that were sold and shipped to the island plants for incorporation into the products that the island plants manufactured and assembled eaton’s u s plants manufactured a small number of the component parts used by the island plants to assemble finished breaker products eaton sold the same breaker products both internally to its assembly operations and to third parties the island plants sold the finished breaker products to two parts of eei in the united_states eei’s assembly plants u s assembly which inserted the breaker products into the electrical panelboards and switchgear and eei’s distribution department u s distribution which was responsible for selling breaker products to third parties third parties that purchased breaker products could be categorized as original equipment manufacturers oems distributors or other large direct customers such as retailers large contractors or industrial users oems used the breaker products that they purchased as components in larger products such as the panelboards and switchgears oems often competed with eei’s assembled products hundreds of oems manufactured assembled products and most of them did not manufacture the components that they needed for assembly only a few companies such as eaton manufactured breaker products and produced assembled products whether the breaker products were sold to u s assembly oems or any other customer the island plants manufactured them in the same manner c the island plant sec_1 background and restructuring on date petitioner acquired the westinghouse distribution and control business unit dcbu from westinghouse electric corp wesco petitioner acquired facilities in puerto rico which manufactured three product lines miniature circuit breakers mcbs molded case circuit breakers mccbs and control products in connection with the dcbu acquisition from wesco chpr purchased the business owned and conducted by westinghouse de puerto rico a delaware corporation including manufacturing_intangible assets the purchase agreement defined manufacturing_intangible assets as those defined by sec_936 and sec_1_936-6 income_tax regs as part of the purchase agreement petitioner acquired the following three facilities in puerto rico an mcb facility in aguas buenas puerto rico an mccb manufacturing_facility in toa baja puerto rico and a control product manufacturing_facility in coamo puerto rico the toa baja facility was moved and consolidated with existing operations in arecibo in the island plants manufactured different breaker products in different manufacturing plants because the equipment materials and skills required to manufacture them varied among the plants westinghouse began manufacturing mcbs in puerto rico in it began making mccbs and control products in puerto rico in and respectively before the dcbu merger chpr had it own operations in puerto rico the cabo rojo facility opened in in response to the phaseout of sec_936 benefits chpr transferred assets to chc and chec in a series of transfers between date and date chpr eepr transferred assets to chc and chec at various times between date and date for each tangible asset transfer chi eei licensed certain intangible_property related to the transferred tangible assets to chc or chec licensing agreements were executed on the following dates date date date and date 5the record does not explain what happened to the aguas buenas facility effective date chi and chc entered into a license agreement whereby chi granted a nonexclusive license to use including the right to sublicense a broad class of intangible_property that chc used to manufacture and assemble certain breaker products the categories of intangible_property that chi licensed to chc included all patents trademarks copyrights maskworks and information necessary to or used in the operation of chc in manufacturing breaker products in exchange for the license chc agreed to pay chi a royalty of of chc’s net sales of the licensed breaker products chc also granted back to chi a royalty-free exclusive license to use including the right to sublicense all patents trademarks copyrights maskworks and information related to the breaker products that were developed by chc the chi and chc license agreement was amended on date and again on date to include intangible_property associated with additional breaker products the amendments increased the royalty rate from to of net sales all other terms and conditions generally remained the same effective date eei and chec entered into a license agreement whereby eei granted to chec a nonexclusive license to use a broad class of intangible_property that chec used to manufacture certain additional breaker products the terms of the eei and chec license agreement were substantially_similar to the terms of the chi and chc license agreement as amended including the royalty rate of of net sales except that under the terms of the eei and chec license agreement eei licensed to chec all intangible_property related to breaker products that was subsequently developed or acquired by eei and chec agreed to reimburse eei for the intangible_development_costs associated with any subsequently developed or acquired intangible_property on date chpr transferred assets with a net_book_value of dollar_figure and a certain number of employees to chc chc received the assets as a contribution_to_capital and agreed to offer immediate employment to the employees on date chpr agreed to transfer assets with a net_book_value of dollar_figure and a number of employees located and employed at the coamo facility to chc chc received the assets as a contribution_to_capital and agreed to offer immediate employment to the employees the date asset transfer agreement listed that assets would be transferred to chc on three particular dates date date and date on it sec_2001 form_926 return by u s transferor_of_property to a foreign_corporation dated date chpr reported that on date it had transferred assets in a sec_351 nonrecognition_transaction petitioner checked yes for the question whether intangible_property within the meaning of sec_936 was transferred the attachment to the form_926 explained that the transferee entered into an intellectual_property license with chi on date chpr agreed to transfer assets with a net_book_value of dollar_figure and a number of employees located and employed at the las piedras facility to chc chc received the assets as a contribution_to_capital on it sec_2002 form_926 dated date chpr reported that it had transferred assets to chc on january january and date respectively in three sec_351 nonrecognition transactions petitioner checked yes for the question whether intangible_property within the meaning of sec_936 was transferred the attachment to the form_926 explained that the transferee entered into an intellectual_property license with chi on date eepr entered into two asset transfer agreements with chc pursuant to the first asset transfer agreement eepr transferred assets and employees from the arecibo cabo rojo and las piedras facilities as contributions to the capital of chc pursuant to the second asset agreement eepr contributed an undivided joint interest in certain common assets owned by eepr and jointly used by chc and eepr since date in support of the manufacturing operations of the two companies at the cabo rojo las piedras and arecibo facilities on its form_926 eepr reported that it had transferred assets to chc on date in a sec_351 nonrecognition_transaction petitioner checked yes for the question whether intangible_property within the meaning of sec_936 was transferred the attachment to the form_926 explained that the transferee entered into an intellectual_property license with eei on date eepr agreed to transfer assets and a number of employees to chec chec received the assets as a contribution_to_capital and agreed to offer immediate employment to the employees the asset agreement did not provide a net_book_value amount for the transferred assets on its form_926 eepr reported that it had transferred various operating_assets to chec on date in a sec_351 nonrecognition_transaction petitioner checked no for the question whether intangible_property within the meaning of sec_936 was transferred the attachment to the form_926 made no mention of an intellectual_property license operations during and in mccb operations took place in puerto rico and those operations remained there until during and petitioner had four manufacturing facilities in puerto rico and an assembly plant in the dominican republic starting in and ending in mccb assembly operations were transferred to the dominican republic while manufacturing operations remained in puerto rico since control products have been manufactured in puerto rico during and the island plants included an assembly plant in haina dominican republic and the following four manufacturing facilities in puerto rico the las piedras plant the arecibo plant the cabo rojo plant and the coamo plant the haina assembly facility had designated space for each of the product types that it received from the puerto rico plants in and the las piedras plant manufactured finished breaker products parts and subassemblies for final assembly at the haina facility as of date the arecibo plant along with its sister operations in haina produced assembled and tested finished industrial mccbs during and the cabo rojo plant manufactured industrial fuses and switch-gear circuit breakers for low and medium voltage circuits in and the coamo plant along with its sister operation in haina manufactured electromechanical relays contractors starters and operator- interface products such as pushbuttons indicating lights and selector switches d domestic assembly and equipment plants eaton owned and operated a number of facilities that manufactured and or assembled products that incorporated island plants manufactured products and other products these facilities were in asheville north carolina lincoln illinois cleveland tennessee fayetteville north carolina greenwood south carolina and sumter south carolina the lincoln plant produced a complete residential breaker product offering that covered three primary product groups loadcenters meter products and air conditioning disconnects the lincoln plant’s steel fabrication operation fed its residential product offering business chi sold industrial breaker products directly to unrelated oems and to unrelated distributors through the lincoln plant these industrial breaker products consisted of breaker products manufactured by the island plants as well as the lincoln plant the lincoln plant stopped manufacturing industrial breaker products in starting in date industrial breaker products were manufactured only in the island plants e domestic component plants eei operated domestic plants which manufactured components and parts that were sold and shipped to the island plants for incorporation into the products that the island plants manufactured and assembled these facilities were in horseheads new york beaver pennsylvania and watertown wisconsin the horseheads plant manufactured vacuum interrupters which were in systems that distribute protect and control electricity the island plants purchased vacuum interrupters from the horseheads plant the beaver plant manufactured and assembled mccbs automatic transfer switches low-voltage power breakers and circuit breakers the watertown plant manufactured count control products specific purpose control products adjustable frequency drive open and enclosed drives metering products relays printed circuit boards and operator interface equipment the watertown plant supplied printed circuit boards to the island plants and to the lincoln and beaver plants the island plants purchased approximately dollar_figure to dollar_figure million of components per year from chi out of more than dollar_figure million of cost_of_goods_sold cogs which the island plants used to manufacture breaker products these southbound transactions included the island plants’ purchase of vacuum interrupters that were manufactured in petitioner’s horseheads plant the island plants incorporated the vacuum interrupters into the breaker products that it manufactured the island plants purchased other raw materials and components from unrelated third parties f third-party distributors third-party distributors played a role in the sale of chi eei products third-party distributors resold the products they bought from chi eei to smaller oems and industrial or utility customers as well as to contractors most third- party distributor sales involved large well-established electronics distribution companies these companies offered broad lines of products and had developed complete distribution networks in the united_states a national third-party distributor typically carried a complete range of products from a large number of various-sized suppliers including chi eei and its direct competitors during the years at issue the largest third-party distributor of chi eei products was wesco chi eei also had sales relationships with a number of regional electrical product distributors ii tax financial reporting for the tax years at issue petitioner was a calendar_year taxpayer that filed consolidated federal_income_tax returns petitioner reported its income for financial purposes on a calendar_year and prepared its income statements and balance sheets in accordance with u s generally_accepted_accounting_principles gaap a financial reporting system petitioner used a financial reporting and management system called hyperion for various purposes including financial and legal consolidation of its several accounting ledgers petitioner used encore a system that received data from its ledgers and corptax a system that consolidated its ledger data for u s tax reporting purposes accounting ledger data was maintained in an oracle data base system to prepare its tax returns petitioner ran a path8 hyperion report which mapped individual ledgers into legal entities petitioner’s financial reporting to the securities_and_exchange_commission sec included financial results segmented by business area and geographic region in and eaton’s reported business segments included electrical fluid power truck and automotive the electrical segment comprised numerous financial_accounting ledgers including ledgers for eei and the island plants’ operations b the vista system vista is a comprehensive legacy electronic order management system which included sales and other functions that eaton used for its electrical business third parties eaton’s salespersons and eaton’s internal purchasers could place product orders in vista westinghouse developed vista before eaton acquired dcbu in each vista invoice contained information relating to an invoice transaction including transactional data such as customer name customer id billing address billing line shipped-to address invoice date catalog number product description product code the quantity of product sold the unit sale price the customer discount and the total sale amount each vista invoice contained information necessary to reprint a hard copy invoice the vista database recorded and retained transactional data vista functioned like a relational database in that various related pieces of data on separate files were linked by key fields the vista database stored native vista data on a direct-access storage device the native vista data was stored and processed in extended binary coded decimal interchange code format which is an eight-bit character code used in computing and data transmission vista data was processed on a mainframe computer mainframe computers are typically used by large organizations to perform large-volume activity such as bulk data processing statistics and transaction processing in and an end user such as a salesperson or customer could communicate with eaton’s mainframe computer by using a pc or eaton’s online order-entry application when its mainframe executed a batch job or jobstream the computer created a job log that documented the job statistics and cataloged the name of any files created from the successful or unsuccessful execution of the job vista contained numerous files within its system once booked the invoice data records within the invoice files did not change to obtain annual invoice data the database was filtered on the booking_date to extract data inclusive of the year eei’s invoice information for sales to third parties and interunits were entered into vista to create an invoice the vista system populated various data fields in the vista invoice files one field was the billing line field which included a three-digit code petitioner used to identify a set of financial accounts associated with a product and plant location a particular plant might have multiple billing line codes associated with it each billing line code was associated with a single oracle ledger within petitioner’s financial reporting and accounting systems some of the relevant master files used in the vista system to populate certain fields in the vista invoice files included billing lines country codes customer category invoice type codes product families and warehouse codes the master files were dynamic and were updated in the ordinary course of petitioner’s business the master files could change multiple times within the same business_day most of the information of the master files changed very little over time petitioner did not archive copies of the vista system master files that were used each day during and during and petitioner’s mainframe computer ran a daily data extraction batch process called the daily billing wire to capture pertinent sales data from selected fields of the vista transactional files the daily billing wire was appended daily to a weekly file which was cataloged and permanently maintained in the vista system after the daily billing wire was appended to the permanent weekly file the daily billing wire was deleted the weekly billing wire file was appended to an annual file named the market reporting sales billed extract mrsb eaton used the mrsb data for reporting purposes the mrsb data was cataloged and permanently archived on petitioner’s mainframe systems eaton’s mrsb file contained information on eei’s sales to the puerto rico operations the mrsb file did not contain information on sales from the puerto rico operations to eei the sales invoices from puerto rico operations to eei were recorded manually in the oracle reporting system eaton’s vista programmers were responsible for creating reports used to show orders and sales specialists these programmers generated reports used for transfer_pricing calculations c mirror ledgers eei maintained a group of ledgers that recorded eei u s distribution’s purchase of breaker products from the island plants and subsequent transfers of those products hereinafter mirror ledgers eei recorded the arm’s-length transfer price for the breaker products as an expense on the mirror ledgers these expenses or cogs reduced the net_income of eei as reflected on the mirror ledgers for and eei maintained six mirror ledgers related to the island plants’ operations the mirror ledgers reflected revenue from sales of breaker products to third parties including oems and distributors at arm’s-length prices and to internal assembly plants at the price petitioner set for internal management purposes internal management price the revenue from the sales to third parties at arm’s-length prices was included in eei’s overall net u s taxable_income eei sold or transferred breaker products as reflected on the mirror ledgers through various channels including domestic oems domestic distributors domestic affiliates or operations and international customers for transfers of breaker products to domestic affiliates or operations the mirror ledgers recorded the price paid for the breaker products at the internal management price for internal purposes only eei set the price for breaker products transferred internally within eei to be approximately times the cost of manufacturing the products setting the internal management price consistently at a lower markup on costs over time allowed eei’s management to evaluate and compare the ongoing financial performance of different business segments within eei maintaining a consistent internal management price avoided unnecessary disagreements between business units regarding the appropriate price for internal transactions the transfer price for eei u s distribution’s purchase of breaker products could be expressed as a mathematical equivalent markup on the island plants’ cost for manufacturing the breaker products generally during the years at issue the transfer price computed under petitioner’s apas was equivalent to approximately times the cost of manufacturing the breaker products petitioner’s internal management price was less than the transfer price computed under petitioner’s apas the mirror ledgers always showed operating losses because a significant portion of the revenue resulted from sales to internal assembly plants at the lower internal management price of times cost rather than times cost--the arm’s- length price the fact that the mirror ledgers always reflected losses was not indicative of the profitability of eei or the breaker products the profitability of eei could be assessed only when all of its business ledgers were consolidated and all internal transactions--such as the sales of breaker products from eei’s u s distribution to u s assembly at the internal management price--were eliminated because they had no economic_effect on eei’s overall profitability the internal transactions did not make eei’s total overall profits bigger or smaller iii background to apa negotiations a the apa program the apa program is a dispute resolution process designed to resolve actual or potential future transfer_pricing disputes between the irs and the taxpayer see announcement c b the ultimate goal of the process is to enable taxpayers and the irs to agree on three issues the intercompany transactions to which the apa applies covered transactions the transfer_pricing_methodology tpm applicable to the covered transactions and the expected arm’s-length range of results after applying the agreed-upon tpm to the covered transactions see id c b pincite before determining the appropriate apa tpm the apa team and the taxpayer must reach an understanding of the relevant facts through a due diligence process during which the apa team asks the taxpayer for any information it thinks necessary to verify that the taxpayer’s statements regarding the facts in the taxpayer’s apa application are true and complete this due diligence process can be lengthy and it typically involves one or more meetings between the taxpayer and the apa team over a period ranging anywhere between one and two years due diligence questions relate mostly to the taxpayer’s business the mechanics of the tpm and the economic issues associated with the tpm b the audit respondent audited petitioner’s tax returns rejecting its proposal to use a comparable uncontrolled price cup_method for its tpm petitioner agreed to apply for an apa for it sec_2001 tax_year as part of the settlement reached with respondent regarding the audit for petitioner’s tax years and respondent agreed to work with petitioner in obtaining an agreement the settlement was finalized in date the apa process would provide respondent with the opportunity to further review petitioner’s proposed use of the cup_method the audit team members the irs audit team for the audit audit team included among others an international exam manager and two international examiners each of those audit team members was also a member of the apa i exam team petitioner’s primary participants in the audit were its senior vice president of tax its vice president of federal tax strategy a senior manager from its tax department and an economic consultant historical and proposed transfer_pricing methods a historical tpm before its proposal to use a cup_method petitioner used the cost-plus_method the cost-plus_method evaluates whether the amount charged in an intercompany sale is arm’s length by reference to the gross_profit markup realized in comparable uncontrolled transactions see sec_1_482-3 income_tax regs the cup_method evaluates whether the amount charged in a controlled_transaction is arm’s length by reference to the amount charged in a comparable_uncontrolled_transaction see id para b petitioner chose to use the cost-plus_method as its preferred tpm for the island plants’ transfer of breaker products to chi part of the island plants’ breaker product manufacturing process included manufacturing and assembling electrical distribution and control equipment the general manufacturing for the island plants’ products involved processes that formed manipulated and or assembled plastics and metals these activities were generally routine activities that were undertaken by many independent companies petitioner concluded that the availability of financial information for companies comparable to the island plants’ operations allowed for_the_use_of the cost-plus_method according to petitioner the cost-plus_method treated the island plants as the controlled party whose profitability was tested b proposed tpm provided to the audit team during the course of the audit petitioner proposed using the cup_method for determining the level of profitability associated with the breaker products manufactured in the island plants and met with the irs audit team to discuss its proposal on date petitioner believed the cup_method was better than the cost-plus_method that it had used previously the irs audit team was not familiar with petitioner’s proposed model they wanted the controlled and uncontrolled transactions to involve identical products that were compared on an individual basis rather than by groups of similar products they also wanted relevant uncontrolled sales for purposes of a cup_method to be limited to sales to oems rather than the combined sales to oems and u s distributors to address concerns raised about the cup_method petitioner provided the audit team with a study on the cup_method dated date some of petitioner’s breaker products that were produced by the island plants were sold to eei and some were integrated into other assembled products other breaker products were sold to unrelated third-party oems petitioner’s proposal contemplated using an income stream from products the island plants sold to third- party oems as the income chi would have earned on the island plants’ components that it integrated into its assembled products to determine an income stream petitioner’s cup_method developed a constructed income statement that was generated using cups it discovered and assumptions regarding the allocation of costs this constructed income statement differed from the mirror ledgers it was not an actual part of eei’s accounting system the income stream and a comparable_profits_method cpm would then be used to determine whether the distribution profit was reasonable in it sec_2001 cup_method study petitioner took steps to make the cup_method more precise including using both catalog and style or part numbers to more precisely match controlled and uncontrolled sales of the same product identifying product groups of common products and identifying sales specifically to third-party oems rather than all third parties petitioner provided the audit team with an extract from its vista database identifying the product groups the product codes within each group and the standard costs for each product sold to different categories of third parties in the united_states and a sample extract of raw vista data that was used for application of the cup_method as part of the information about the cup_method proposal petitioner showed the audit team the mirror ledgers that recorded losses in their book income line information shared a mirror ledgers as part of the audit the audit team requested that petitioner explain the losses reported on the chpr u s mirror ledgers on date petitioner provided a written explanation to the audit team petitioner explained that the losses occurred because the arm’s-length price paid to the island plants for breaker products as reflected on the mirror ledgers was higher than the amount recorded on the mirror ledgers as revenue from u s assembly based on chi’s internal management price the mirror ledgers were just a few of chi’s hundreds of ledgers all of which must be combined--with intracompany transfers eliminated--to determine the overall financial results of chi and the profits and losses on the mirror ledgers were unrelated to the economics of arm’s- length sales because a substantial portion of the revenue recorded on the mirror ledgers was calculated on the basis of the internal management price b u s assembly and breaker products petitioner’s date response regarding its mirror ledgers addressed the relationship between u s assembly and breaker products this response indicated that profit or loss generated by the assembly activities could not control the price paid to the component plants this response explained that chi’s ability to sell its assembly products at a high profit would not justify the island plants’ charging an above-market price for its components and likewise u s assembly’s inability to be profitable due to inefficiencies or market factors would not justify paying chpr a below-market price for the components it manufactures on date respondent issued a form_4564 internal_revenue_service information_document_request idr to petitioner requesting an explanation of the relationship between u s assembly and breaker products in date petitioner provided the audit team with a written response explaining why it believed the price paid_by chi to chpr for breaker products was not overstated petitioner’s response explained that total u s sales were important for both the cup and the profit-split analysis petitioner’s response further explained that the suggestion that oem sales were the most relevant comparable did not reflect the fact that its electrical business is an integrated business this response explained that a substantial portion of chi’s distributor sales were directly related to sales of components it previously made to oems and sales of customized electrical assemblies that it previously made to unrelated third parties the response explained further that because of the nature and life cycle of assembled products third-party purchasers regularly purchased the island plants’ products for customized electrical assemblies from unrelated distributors the response included a letter from petitioner’s outside economic consultant which described the many ways in which the distributor products are analogous to blades and the sales to related or unrelated oems are analogous to razors upon further review petitioner’s outside economist discovered that his description of the relationship between u s assembly and the breaker products was inaccurate clarification of this inaccurate description was included in a letter to the apa ii team leader on date this letter explained that there were no volume replacements for breaker products because of a failure rate of less than it explained further that the theory of an installed base is the classic razor and blade situation in which a manufacturer sells only razors that can be used only with its brand of replacements under this theory the blades can be sold at a higher price covering the low profitability on the razors this response explained that a profitable replacement market required the product compared to the blade to be replaced frequently which was not the case for breaker products iv the apas on date petitioner and respondent reached an agreement on the terms of petitioner’s first apa which covered petitioner’s tax years apa i was executed on date on date petitioner submitted its application_for the renewal of apa i apa ii which covered petitioner’s tax years apa ii was executed on date a covered transactions petitioner’s apa i applied to three covered transactions breaker product transfers from chpr eepr6 to chi eei chi eei’s license of intangible_property to chc and chpr eepr’s cost sharing payments to chi eei apa ii applied only to chc’s and chec’s sale of breaker products to eei 6we use chpr eepr because in chpr changed its name to eepr chi eei u s distribution purchased breaker products from the island plants and either resold those products to unrelated u s and foreign parties or transferred the breaker products to affiliated u s assembly plants and foreign subsidiaries during and eei u s distribution purchased of the island plants’ manufactured breaker products chi eei licensed intangible_property to the island plants which the island plants used to manufacture breaker products pursuant to two licensing agreements under the licensing agreements chi eei licensed approximately patents related to the breaker products the patents related primarily to modifications of existing technologies and breaker products there was a cost_sharing_arrangement between chpr eepr and chi eei that covered research_and_development expenses b apa i tax_year sec_1 participants the apa i team’s participants in the apa i negotiations apa i team included personnel from both the apa program office and respondent’s exam team the participants from the apa program office included the apa i team leader and several apa economists the participants from the exam team included three members of the audit team including the audit team’s international exam manager although not employees of the apa program office the exam team members constitute a portion of an apa team and assist throughout the entire apa process including negotiations with the taxpayer in general the role the exam team plays in the apa process is to support the apa team by providing background information regarding the taxpayer and performing needed calculations an apa team leader coordinates several team members for the apa negotiations and initiates the apa application process the apa team leader communicates with the taxpayer’s representatives to coordinate logistics including scheduling meetings before an initial meeting is conducted with the taxpayer a team leader will generally collect thoughts regarding questions that should be asked of the taxpayer the team leader is responsible for drafting the apa as well as drafting a memorandum to the associate chief_counsel international explaining the reasons for accepting an apa before working in the apa program office the apa i team leader was a member in the office of the associate chief_counsel international in or she started in the apa program office and worked there until moving back 7the exam team members generally come from the irs field organization see announcement 2006_1_cb_779 to the office of the associate chief_counsel tax exempt and government entities in the apa i team leader worked as a team leader on several apas during her time in the apa program office petitioner’s primary participants in the apa i negotiations were its senior vice president of tax and its vice president of federal tax strategy petitioner’s outside representatives in the apa i negotiations included employees of pricewaterhousecoopers llp pwc and kpmg llp including two economists and two attorneys the pwc employees included a former director of the apa program and a former employee of the u s department of the treasury on international tax matters who later became head of transfer_pricing at the organization for economic co-operation and development oecd in paris france apa negotiations the apa i request began with a prefiling conference and the total apa i process lasted months a prefiling meeting before making any commitment or filing a formal application a taxpayer may through a prefiling conference approach the apa program to discuss its preliminary views of the taxpayer’s potential apa request including whether an apa would be appropriate under the facts what types of information would be necessary to support the request and whether the taxpayer’s proposed tpm would be acceptable see announcement 2000_1_cb_924 the first apa negotiations between petitioner and respondent began in the middle of and on date petitioner and the apa i team had a prefiling meeting to discuss petitioner’s anticipated apa i application during this meeting petitioner described the scope of chi eei’s business including its various operating divisions for both components and assembled products as well as its customer base the apa i team indicated that if the cup_method were to be used the uncontrolled transactions would have to be limited to the sales to oems rather than sales to oems and distributors the apa i team’s concerns were similar to those expressed by the audit team b apa i team’s questions before petitioner formally submitted its apa i application an apa i team economist asked petitioner’s economist about inputs that the island plants purchased from chi eei referred to as the southbound transactions petitioner’s economist communicated to the apa i team that out of the island plants’ dollar_figure million cogs approximately dollar_figure to dollar_figure million related to materials purchased from chi eei c apa i application submission on date petitioner submitted its formal application_for an apa petitioner’s apa i application responded to issues related to product comparability which echoed the issues that the audit team raised this application explained that most sales to distributors involved large well- established distribution companies these companies offered broad lines of products and had developed complete distribution networks in the united_states in its apa i application petitioner explained that chi eei also manufactured and distributed other electrical component products but these functions risks and assets were unrelated to chi eei’s intercompany_transactions involving the island plants i proposed apa i tpms petitioner’s apa i application included proposed tpms for the covered transactions transfer of tangible_property chi eei u s distribution purchased breaker products from the island plants that were either sold to unrelated u s and foreign parties or transferred to affiliated u s assembly plants and foreign subsidiaries petitioner’s proposed arm’s-length price that chi eei paid the island plants for breaker products derived from a combination of the cup and cpm methods according to petitioner the cup and cpm methods were the best methods to evaluate the arm’s-length nature of prices paid_by chi eei to chpr eepr because of the availability and abundance of reliable unrelated transaction data petitioner’s proposed method combined the use of the cup and cpm methods to determine the revenues of chi eei on the basis of prices paid_by unrelated parties and compared chi eei’s resulting income with the income that chi eei would have received on the basis of a berry ratio--gross profit as a percentage of operating expenses--which was determined using independent distributors petitioner used a three-step process to test whether the prices chi eei u s distribution paid to chpr eepr for breaker products were arm’s length the first step was to identify third-party prices and revenues chi eei u s distribution earned on sales of breaker products to unrelated u s parties on the basis of prices paid_by unrelated u s oem customers third-party equivalent arm’s-length revenues for chi eei u s distribution’s transfer of products to u s affiliated manufacturing plants were constructed using a cup_method the second step was to create a constructed income statement for chi eei’s distribution activities using third-party sales revenues the third-party equivalent intercompany sales revenues calculated in the first step chi eei’s actual revenue from international sales of chpr eepr products the transfer prices paid_by chi eei to chpr eepr and the selling general and administrative sg a expenses_incurred by chi eei in its distribution of chpr eepr products the third step was to calculate chi eei’s berry_ratio from the data in the constructed income statement created in the second step and compare it to an arm’s-length range of berry ratios established by reference to a sample of comparable independent distributors license of intangible_property to establish an appropriate royalty rate between chi eei and chc the comparable_uncontrolled_transaction cut method was applied on date chi eei and chc amended the license agreement to cover additional products the amended license provided that effective date chc would pay chi eei a royalty of of chc’s net sales of the licensed breaker products in its apa i application submission petitioner explained that it checked the reasonableness of the results of the cut method with the research_and_development r d cost capitalization method to establish the arm’s-length royalty rates for manufacturing intangibles in its electrical industry the cut method analysis yielded a royalty rate range between and the r d cost-capitalization method however resulted in a royalty rate of to reconcile the different results petitioner averaged the upper quartile cut method result with the royalty rate established by the r d cost-capitalization method yielding a royalty rate of cost-sharing methodology there was a cost_sharing_arrangement between chi eei and chpr eepr the determination of the appropriate allocation of r d costs between chpr eepr and chi eei was in accordance with regulations under sec_936 see sec_1_936-6 and sec_1_936-7 income_tax regs pursuant to regulations under sec_936 chpr eepr made a cost-sharing payment to chi eei based on the product_area research expenses_incurred by both parties and certain related affiliates id ii information petitioner provided with its apa i application submission petitioner provided the apa i team with a cd-rom containing the data including vista data used to derive third-party equivalent pricing for the exact catalog number matching revenues petitioner also provided a data set referred to as a vista extract or the irs report the primary source of vista data for the irs report was the mrsb report which provided certain annual sales and cost data petitioner cataloged and permanently maintained each year’s mrsb report the irs reports contained approximately big_number line items that summarized sales and cost data for breaker and control products used in computing the apa i tpm petitioner’s irs report provided the transaction pricing data for chi eei third-party sales of each breaker product including manufacturing costs net extended sale prices and quantity sold these reports contained the intercompany quantity sold petitioner explained in its apa i application that for purposes of determining the sg a expenses related to sales of the breaker products petitioner used the expense allocation methodology chi used for management reporting purposes petitioner included an income statement showing chi net_income with respect to the breaker products from on date petitioner provided the apa i team with an amended income statement which reflected finalized financial data for that had not been available at the time petitioner submitted its apa i application the income statement was constructed to show that chi net_income related solely to the purchase and distribution of breaker products to both third parties and internal assembly plants petitioner’s apa submission explained that most of the sales of the lincoln plant to the island plants were made to distributors and were treated as distributor sales for the analysis of determining the tpm it further explained that a small share of the lincoln sales was made directly to unrelated oems the submission noted that the lincoln plant did not modify or physically alter the island plants’ manufactured breaker products in any way d apa i team’s due diligence questions as part of its apa i application due diligence the apa i team requested access to petitioner’s vista database and asked a series of followup questions the apa i team’s questions covered several areas including the intellectual_property license agreement between chi eei and chc the sales functions and rebate procedures of chi eei sales to oems chi eei’s allocation of sg a expenses the information data and documents petitioner used in it sec_2001 cup study the vista database the profit split between chi eei and the island plants chi eei’s income statement data and chi eei’s international sales petitioner provided responses to all of the apa i team’s due diligence questions on date the formal due diligence process lasted about months i vista response petitioner provided the apa i team with a disk containing vista database information in text file format relied upon for the analysis presented in its apa i application submission petitioner provided a large extract of the vista database that was in the same format that petitioner and the apa i team reviewed together during several meetings they held regarding vista in response to the apa i team’s request for a data dictionary for vista petitioner provided a description of each vista billing wire column heading the data dictionary includes the names and descriptions of various files and their contents plus additional details such as the type of format and length of each data element the billing wire is a program that records individual sales transactions for eaton’s domestic plants petitioner explained that a team of forensic technology solution experts reviewed the data for accuracy ii profit split response petitioner provided the apa i team with financial information that allowed the apa i team to compare the relative amount of profit split between chi eei and the island plants under the proposed tpm the response broke down chi eei’s total overall business unit operating profits for into three categories the island plants’ income chi eei’s income from distribution of the island plants’ products and other consolidated industrial and commercial controls operating income including income derived from the manufacture of components outside puerto rico the manufacture of assemblies and sales and distribution activities other than those specifically related to the island plants’ products this response showed that the island plants had the greatest portion of operating_profit in each year under both petitioner’s old tpm and its proposed tpm and that other operations including u s assembly incurred either losses or substantially lower operating_profit relative to the island plants each year the response explained that the publicly reported financials for its electrical business segment included the results of u s and foreign operations relating to the manufacture assembly sale and distribution of industrial and commercial control products petitioner further explained that the financial performance of the business activities in the other category including u s assembly’s activities was independent from the financial performance of the breaker products manufactured in the island plants and should not be aggregated with the island plants’ breaker products the response noted that applying a profit split analysis in lieu of a proposed cup_method would result in a failure to reflect the excess costs that petitioner was aggressively seeking to eliminate in its non-island plant operations petitioner provided a similar explanation to the audit team in date the apa i team prepared a spreadsheet analyzing the profit split that resulted from petitioner’s proposed tpm for its apa i application the apa i team’s analysis showed that over of the profits were allocated to the island plants some exam team members of the apa i team contended that the island plants should be treated as the tested_party the apa i team’s international exam manager who was also the audit team’s international exam manager was not convinced that petitioner’s proposed tpm was the best_method in date the apa i team conveyed to petitioner that it wanted to focus on treating the island plants--rather than chi eei u s distribution--as the tested_party because the proposed tpm profit split resulted in the island plants’ having significant profits and small profits or losses in the united_states the apa i team further reported to petitioner that it did not believe that the proposed tpm sufficiently compensated chi eei for the risks it assumed as distributor iii volume discounts response petitioner addressed volume discounts in its response to the apa i team’s due diligence questions about rebates discounts and deductions granted to petitioner’s customers the response explained that chi eei granted cash discounts to all customers whether they were oems or distributors if those customers paid for petitioner’s products within a specified time chi eei also granted specified and limited quantity discounts to distributors that purchased a specified volume of products the response explained that determining the exact amount of cash and quantity discounts granted to each customer was difficult because the discounts were either aggregated in the vista database with other deductions or were recorded manually and separate from the vista database the response noted that the cup analysis presented in its apa i submission took into account all rebates discounts and deductions granted to all customers whether they were entered into vista or separately from vista by subtracting the rebate and aggregated deductions from the gross sale price to reach a net sale price during a date meeting between petitioner’s advisers and the apa i team petitioner’s advisers explained that no volume-based adjustments were necessary to ensure the reliability of petitioner’s cup_method even where there were differences in volume between uncontrolled and controlled sales on date petitioner sent the apa i team a letter following up on its discussion at the date meeting the letter explained that even if there were a theoretical basis to apply a volume-based discount when comparing chi eei purchases to those of small companies there was no justification for an arbitrary assumption that chpr eepr would extend a larger discount to global corporations merely because a global corporation had sophisticated purchasing organizations that purchased a large volume of products more than of chpr eepr’s oem sales came from customers that purchased more than dollar_figure worth of product in the response noted that these customers had sufficient bargaining power to ensure that they were obtaining prices comparable to the price that chi eei would pay the island plants for similar products the response further explained that no bottom line prices existed for chi eei products in some cases if a customer demanded a significant discount petitioner’s sales personnel could discuss the transaction with product line managers for approval but prices were generally negotiated on a case-by-case basis iv sg a expense allocations the apa i team inquired about how chi eei allocated sg a expenses on date petitioner provided an explanation and a diagram of how 8apa i defined sg a expenses as o perating costs within the meaning of sec_1_482-5 specifically including depreciation and excluding any interest_expense product_area research expenses and any items characterized as extraordinary for financial statement purposes sg a expenses are also referred to as breaker product operating_expenses it allocated sg a expenses petitioner’s explanation noted that sg a expense allocations followed its longstanding business practices and were not affected by tax considerations the sg a expense allocation process began with three corporate cost centers located in pittsburgh pennsylvania global sales solutions supply chain and cutler-hammer group each cost center allocated its expenses to three business units power control systems operations electrical distribution products operations or ch engineered services and systems the methodology used to distribute these expenses allocated field sales expenses on the basis of u s third-party sales and the remainder of the expenses on direct effort individuals directed to a specific business unit this explanation identified the highest level of corporate expenses in the sg a expense allocation as coming from chi’s division headquarters petitioner further discussed its response with a presentation about sg a expense allocations at a date meeting with the apa i team v other business operations the apa i team inquired about chi eei’s other business operations during specifically the apa i team asked petitioner to explain an apparent inconsistency between chi eei’s income statement and the consolidated data for petitioner’s industrial and commercial controls division petitioner’s response dated date provided the apa i team with financial information that segregated the consolidated line_of_business income data into three categories chpr eepr income chi eei income from distribution of chpr eepr products and other consolidated industrial and commercial controls operating income petitioner’s response explained that the other category which incurred small losses in and but positive profits in and included income derived from the manufacture of components outside of puerto rico the manufacture of assemblies and sales and distribution activities other than those specifically related to chpr eepr products petitioner explained that the gradual improvement of results in the other category with positive profits generated during difficult economic periods in late and reflected petitioner’s efforts to reduce inefficiency and excess capacity in that part of its operations outside of puerto rico petitioner further noted that not using its proposed cup_method would fail to reflect the excess costs that petitioner was aggressively seeking with some success to eliminate in its non-puerto rico operations vi markup analysis in date the apa i team’s economist prepared an analysis of the markup on the manufacturing costs the island plants would receive under petitioner’s proposed tpm his analysis compared the markups the island plants received on sales to unrelated oems affiliated assembly plants and unrelated distributors petitioner updated and completed the markup analysis that the apa i team’s economist started and provided a final analysis on date in petitioner’s markup analysis reflected the results of the historical tpm and reflected the proposed tpm for its apa i application petitioner’s analysis showed that its proposed tpm resulted in a markup on the island plants’ costs of over in whereas the historical tpm resulted in markups ranging from to petitioner further explained as part of the markup analysis that the transfer price reported on its tax returns differed somewhat from the transfer price derived from the vista data because of timing differences between the vista data record of when product is sold by chi eei and the general ledgers record dated when product sold by island plants to chi eei petitioner’s economists explained the timing difference in an email to the apa i team’s economist an apa i team economist requested an explanation on how the vista data was used in conjunction with petitioner’s markup analysis petitioner provided a memorandum detailing how the vista data provided to the apa i team was used for the cup_method computations and the markup analysis the memorandum explained numerous formulas and calculations used in the cup_method computations and identified how specific columns of data that had been provided to the apa i team were used in these computations after receiving petitioner’s markup analysis and additional explanation the apa i team’s economist prepared a summary on his markup analysis he recognized twice in his summary that the island plants’ weighted average markup on sales to petitioner’s assembly plants under the cup_method was higher than the weighted average markup for sales to third-party oems his summary stated that t he difference between weighted averages is simply due to different product mixes his summary further stated that t his analysis demonstrates convincingly that the cup_method proposed by the taxpayer is an appropriate tpm in this case vii berry_ratio negotiation the apa submission proposed a tpm for the transfer of tangible_property using a berry_ratio as part of its calculations the berry_ratio represented chi eei’s gross_profit from sales of breaker products divided by breaker product operating_expenses sg a in date the apa i team informed petitioner that it wanted a more detailed description of how petitioner computed sg a the apa i team explained to petitioner that it was considering a formulary sg a expense minimum requirement in date petitioner became concerned that some members of the apa i team wanted to focus their attention on treating the island plants rather than eei u s distribution as the tested_party because the profit split that resulted from petitioner’s proposed tpm allocated significant profits to the island plants and small profits to the united_states one apa i team analysis showed that of the profits were allocated to the island plants the apa i team leader set a deadline of date for the apa i team to either complete its analysis of petitioner’s apa application and provide an alternative tpm that did not use chpr as the tested_party or an arbitrary profit split methodology or have petitioner accept the conclusion of the apa program office petitioner learned that some exam team members of the apa i team believed that petitioner’s proposed tpm did not sufficiently compensate eei for the risks it assumed as a distributor in date representatives of the apa i team thought that a berry_ratio of dollar_figure might be sufficient on the basis of work being done by the apa i team’s economist a berry_ratio of dollar_figure means that gross_profit divided by operating_expenses equal sec_1 or the operating_profit equals of operating_expenses at that time petitioner was proposing a berry_ratio of in date the apa i team informed petitioner that it sought to increase the operating_profit for eei’s distribution function in order to reach an agreement on petitioner’s proposed tpm the apa i team proposed increasing the berry_ratio to a range of dollar_figure to which had the effect of increasing the operating_profit for eei’s distribution functions the final agreement included a range of dollar_figure to viii petitioner’s concessions in addition to agreeing to a higher berry_ratio petitioner made several concessions during the apa i process petitioner agreed to use third-party oem prices to set the revenue in the cup_method instead of a blended price of third- party oem and third-party distributor prices petitioner abandoned a cost-sharing arrangement for chi eei’s technology and continued to maintain intangibles in the united_states petitioner agreed to include stock_options for purposes of calculating chpr eepr’s cost-sharing_payments apa i terms on date petitioner and the apa i team reached an agreement on the terms of apa i for petitioner’s tax years effective on date apa i applied to the covered transactions in petitioner’s apa i submission revproc_96_53 1996_2_cb_375 governs the interpretation legal effect and administration of apa i a tpm and berry_ratio for breaker product transfer apa i defined breaker product transfer as chi eei’s purchase of breaker products from chpr eepr for distribution to affiliated u s assembly plants third-party u s oem customers and other related and third-party customers the tpm for chpr eepr’s transfer of breaker products to chi eei was a two-step method in the first step chi eei would apply the cup_method to determine its constructed intercompany revenue then it would create a constructed income statement similar to petitioner’s explanation in its proposed tpm for its distribution of breaker products based on the following u s third-party sales revenue constructed intercompany revenue international sales revenue cost of sales and breaker product operating_expenses apa i defined u s third-party sales revenue as chi eei revenue from the sale of breaker products acquired from chpr eepr and chc and sold without incorporation into other products to third-party customers in the united_states apa i defined constructed intercompany revenue as the following for each apa year the sum of the following three amounts for breaker products with an exact catalog number match the average per unit oem sales_price for such a product multiplied by the number of units transferred by chi to affiliated u s assembly plants for breaker products without an exact catalog number match but within a given product category the average oem sales_price markup for the product category multiplied by ch-puerto rico’s manufacturing costs of such products within the product category transferred by chi to affiliated u s assembly plants for any other products the average oem sales_price markup for all product categories multiplied by ch-puerto rico’s manufacturing costs of such products transferred by chi to affiliated u s assembly plants in the second step the cpm would be applied to test chi eei’s constructed income statement using a berry_ratio as the profit_level_indicator chi eei was required to achieve a berry_ratio between dollar_figure and dollar_figure for its distribution of breaker products and the ratio of sg a expenses to chi eei’s sales revenue for breaker products was to meet or exceed for each apa year for each apa year if chi eei’s yearend berry_ratio was not in compliance with the tpm apa i required chi eei to make an adjustment to the purchase price of the breaker products acquired from the island plants that would bring chi eei’s berry_ratio within the range of dollar_figure to once this occurred the covered transaction would be considered to be in compliance with sec_482 and would not be adjusted further by respondent the apa defined the breaker product berry_ratio as chi eei’s gross_profit from sales of breaker products divided by its breaker product operating_expenses which had the same meaning as sg a expenses b sg a expenses apa i set a floor for the amount of sg a expenses allocated to eei’s distribution function equal to which acted as a floor for eei’s distribution function’s profit level sg a expenses was a metric used to calculate the berry_ratio higher sg a expenses resulted in higher profit that would be allocated to eei under the berry_ratio if the ratio of sg a to chi eei’s sales revenue for breaker products was below or greater than for each apa year apa i required petitioner to adjust sg a so that ratio was between and once this occurred the ratio would be considered to be in compliance with sec_482 and would not be adjusted further by respondent c apa i tpms for intangibles transfer and cost-sharing payment before apa i chi eei entered into a license agreement effective date in which chi eei granted a nonexclusive license to use including the right to sublicense a broad class of intangible_property that chc used to manufacture and assemble breaker products in exchange for the license chc agreed to pay chi eei a royalty of of chc’s net sales for the licensed breaker products apa i required chc to pay chi eei a royalty payment of of chc’s sales revenue which was consistent with the royalty rate in the amended chi eei and chc license agreement that was in effect the tpm for chpr eepr’s cost- sharing payment was the sec_936 cost-sharing method d compliance apa i provided generally a for each apa year if petitioner complies with the terms and conditions of this apa then the irs will not make or propose any allocation or adjustment under sec_482 to the covered transactions b if petitioner does not comply then the irs may enforce the terms and conditions of this apa and make or propose allocations or adjustments under sec_482 consistent with this apa cancel or revoke this apa under revproc_96_53 section dollar_figure or or revise this apa if the parties agree apa i required petitioner to file an annual report for each apa year apa annual report in accordance with the apa and revproc_96_53 sec_11 c b pincite apa annual reports for were due no later than days after the time prescribed by law including extensions for filing petitioner’s federal_income_tax return for the year covered by the report petitioner’s annual report was due on date apa i also required an independent certified_public_accountant to render an opinion that petitioner’s financial statements presented fairly in all material respects petitioner’s financial position under u s gaap under the terms of apa i the irs would review petitioner’s compliance with the apa using its u s tax returns financial statements and other apa records for the apa term and any other year necessary to verify compliance if petitioner’s actual transactions did not result in compliance with the tpm petitioner was required to report its taxable_income in an amount that was consistent with the tpm and all other requirements of the apa on its timely filed u s tax_return apa i required petitioner to maintain its apa records in accordance with revproc_96_53 sec_11 c b pincite and make them available to the irs in connection with an examination under revproc_96_53 sec_11 c b pincite apa i provided that compliance with the record maintenance requirement constituted compliance with the record maintenance provisions of sec_6038a and sec_6038c for the covered transactions for any taxable_year during the apa term e materiality for apa i the terms material and materially were to be interpreted consistently with the definition of material facts in revproc_96_53 sec_11 c b pincite f critical assumptions the critical assumptions of apa i were the following the business activities and financial and tax_accounting methods and classifications of petitioner in relation to the covered transactions will remain materially the same as described or used in petitioner’s apa request a mere change in business results will not be deemed a material_change the terms of apa i shall not be negatively affected by acts of god fire flood strikes labor troubles or other industrial disturbances acts of government laws and regulations riots insurrections or any other cause beyond the control of the parties to the apa chc’s projected and actual sales revenue and chi’s projected and actual research_and_development costs will remain within percent of the amounts set forth in exhibit to apa i in the event that chc’s actual sales revenue and chi’s actual research_and_development costs are greater than percent or less than percent of the amounts set forth in exhibit to apa i the royalty will be recalculated to comport with the revised amounts in a manner consistent with the methodology presented in exhibit chpr will continue to qualify as a possessions_corporation pursuant to sec_936 and will continue to make the required cost-sharing payment through the term of the apa any transfer of ownership of intangibles from chpr to chc is outside the scope of this apa if such a transfer of ownership should occur the transfer of manufactured products to chi related to the use of such intangibles will not be covered by this apa apa i implementation a canadian adjustment in it sec_2001 and sec_2002 apa annual reports petitioner included an item labeled canadian adjustment--eaton yale as an increase to revenue from international sales in the tpm calculation table eaton yale ltd eaton yale was eaton’s canadian affiliate a canada corporation and wholly owned subsidiary of eaton on date the irs sent petitioner an idr regarding an adjustment that was not included in the original apa the canadian adjustment--eaton yale petitioner responded on date this response explained that eepr sold its entire output of breaker products to eei eei either resold the eepr-produced breaker products to u s and foreign unrelated parties or transferred the breaker products to affiliated eaton electrical u s assembly plants or foreign subsidiaries of eaton electric eaton yale was among the related parties to which eei sold eepr products eaton yale purchased products from eei for resale into the canadian market or for incorporation into custom assemblies manufactured by eaton yale this response explained that an increase in the sale price was needed in accordance with the apa i tpm on date respondent issued a notice of proposed_adjustment related to the canadian adjustment the adjustment was for the same amounts included in apa i annual reports for and petitioner agreed to the proposed adjustments for and the canadian adjustment was discussed during the prefiling conference for apa ii the apa ii submission mentioned the canadian adjustment as a relevant issue under audit and that relief from double_taxation could be needed b disclosure of book-tax difference and apa multiplier on date petitioner responded to an idr issued by respondent’s exam team regarding the transfer price for the breaker products in the tax_year the idr inquired about an adjustment made on schedule m-1 reconciliation of income loss that appeared to be included in the annual report the idr requested an explanation of how the schedule m-1 adjustment conformed to apa i in its response petitioner explained that it had a book-tax difference with respect to the transfer price for breaker products because its accounting books were closed at the end of using an estimated transfer price that was computed with the information available at that time petitioner’s tax returns which were filed the following date reflected the finalized transfer price that was computed using final financial information that was not available until the first quarter after the close of petitioner provided the detailed computations to show how the schedule m-1 adjustment was computed and explained that the purpose of the adjustment was to adjust book income reported in puerto rico to the apa i tpm petitioner explained that it sec_2001 apa i annual report did not mention the schedule m-1 adjustment because the adjustment conformed to the apa i tpm as part of its response petitioner explained how the apa i multiplier was computed and applied c tax_return on date petitioner filed electronically its form_1120 u s_corporation income_tax return and form 8453-c u s_corporation income_tax declaration for an irs e-file return for its tax_year on its form_1120 petitioner reported worldwide book income of dollar_figure petitioner removed income and loss including intercompany eliminations from nonincludible u s and foreign affiliates subtracting a net_income amount of dollar_figure from its worldwide income for u s tax purposes petitioner reported net u s book income of dollar_figure petitioner filed schedules m-1 and m-2 reconciliation of income loss and analysis of unappropriated retained earnings per books and schedule m-3 net_income loss reconciliation for corporations with total assets of dollar_figure million or more it reported book-to-tax adjustments of dollar_figure resulting in taxable_income of dollar_figure the schedules m adjustments reflected a timing difference between petitioner’s estimated apa i transfer price calculation at the end of the taxable_year and its final transfer price calculation which could not be determined until date petitioner’s schedules m attached to its tax_return identified this difference petitioner did not include this adjustment in the apa i annual report because the adjustment conformed to the apa i tpm c apa ii tax_year sec_1 participants the apa ii team’s participants in the apa ii negotiations included personnel from both the apa program office and the exam team commonly referred to as the field team the participants from the apa program office included the apa ii team leader and an apa ii team economist the participants from the exam team included the team coordinator a group international manager two international examiners a computer audit specialist an attorney and an economist the apa ii team was generally composed of personnel different from the apa i team however some exam team members from the apa i team including the international examiner the team coordinator and an economist were also exam team members for the apa ii team the apa i exam team economist acted as manager to the new economist assigned to the apa ii team there is no rule specifying whether a new team leader is assigned to an apa renewal request before joining respondent’s apa program office the apa ii team leader had held various positions in respondent’s national_office working primarily with the corporate groups in the office_of_chief_counsel in he joined respondent’s apa program office as a team leader in he moved to branch of respondent’s international group in the office_of_chief_counsel in he moved back to the apa program office as a team leader and in he was promoted to apa program office branch chief during his time in the apa program office the apa ii team leader worked as a team leader for approximately separate apas he rarely accepted the facts included in a taxpayer’s apa application at face value in every apa that he worked on he or some member of his team saw something that required the team to file additional questions about the facts presented in the taxpayer’s apa application the major role of the team leader was to build consensus among the apa team by holding discussions and determining whether there were disagreements about the taxpayer’s apa application the apa ii team leader started a renewal apa application process by generally reviewing the initial apa request he reviewed the initial apa submission the resulting apa and questions and answers that arose in the course of the initial apa negotiations the apa ii team leader reviewed petitioner’s apa i request file and some of its annual reports petitioner’s primary participants in the apa ii negotiations were its senior vice president of tax and its vice president of federal tax strategy petitioner’s outside representatives were mostly the same participants from the apa i negotiations including the former director of the apa program and principal at pwc a pwc partner who as a former employee of the u s department of the treasury and later former head of transfer_pricing at the oecd in paris france two economists and an attorney apa ii negotiations the apa ii team conducted a de novo review of apa i an apa renewal typically involves a completely independent review by a second apa team including different team leaders and economists a prefiling process on date petitioner sent the apa ii team leader a letter before formally filing its apa ii application petitioner’s prefiling letter provided background on its structure with a focus on breaker products including eei’s sale and transfer of chc products this letter explained that petitioner was not aware of any significant changes in facts of functionality of the original apa and that it would be using the previously agreed-upon tpms in its apa renewal request on date petitioner and the apa ii team held a prefiling conference petitioner presented a detailed overview of its six operating divisions petitioner further explained and illustrated eei’s tpm calculation for the distribution of breaker products for and the tpm for chc’s license of intangibles from eei for b apa ii application on date petitioner submitted its formal apa ii application_for the renewal of apa i petitioner’s apa ii application requested renewal of tpms for the following covered transactions the transfer of breaker products from chc to eei and the amount of an arm’s-length royalty payment from chc to eei and eepr for the right to use technology intangibles by chc in its manufacturing processes petitioner noted that its reference to eei throughout its apa renewal submission referred to eei’s distribution of chc products not eei as a diversified company the apa ii application provided detailed information on eei’s electrical business including eei’s sale and transfer of chc products from the application noted that most of the sales of chc products made by the lincoln plant were treated as distributor sales and not part of the cup computations the application explained that only a small number of the lincoln sales were made directly to unrelated oems it further explained that the breadth of product lines 9the cost-sharing payment made by chpr to chi was not included in the apa renewal request because of the sunset of sec_936 and its ability to efficiently manufacture breaker products in high volume were important profit drivers in the industry petitioner’s apa ii application included responses to two particular issues that the apa ii team raised during the prefiling conference whether eei had marketing intangibles with respect to the breaker products and the effect of volume discounts on the cup_method the apa ii team had concerns about the marketing intangibles issue from the beginning of the apa ii negotiations petitioner’s response explained that no valuable marketing intangibles existed with respect to eei’s breaker products primarily because these products were industrial not consumer products the response detailed how the name change from chi to eei did not have a significant impact the apa ii team was concerned with whether petitioner’s assembled products created an installed base that was effectively a marketing intangible because it generated an aftermarket for sales of breaker products to be used in the assembled product the apa ii team’s concern focused on whether petitioner’s assembled products created potential future sales of breaker product components as a result of already having the products assembled and available in the market petitioner reiterated in its apa ii application that any rebates or customer discounts granted to unrelated oem customers were factored into the cup_method analysis and therefore the cup_method accounts for volume discounts c apa ii team’s due diligence questions the apa ii team leader conducted a full due diligence investigation the process consisted of hundreds of questions after the submission of the apa ii application and before a meeting with the apa ii team the apa ii team leader sent petitioner on date a list of questions which included numerous multipart questions the apa ii team’s questions generally focused on petitioner’s transfer of tangible and intangible assets from eei to the island plants the island plants’ operating profits the island plants’ manufacturing process for breaker products and other high- volume products eei’s sales process and customer base sg a allocation methodology and system profit for breaker products produced by the island plants and sold to eei additional questions were sent to petitioner on date these questions focused on system profit and chc intangibles on date petitioner responded to the apa ii team’s due diligence questions on date petitioner and the apa ii team held a meeting to discuss petitioner’s responses on date the apa ii team leader sent petitioner an additional set of questions that focused on issues discussed during the course of the date meeting or arose afterwards as a result of information discussed during the meeting this additional set of questions focused on whether eei had any marketing intangibles with regard to its breaker products eei’s technology the nature and importance of the island plants’ manufacturing function location_savings in puerto rico and the internal cup for intracompany sales i profit split the apa ii team asked about the profit split between the island plants and eei they asked petitioner to explain the island plants’ high operating margins in an industry which petitioner stated in its apa ii submission faced strong competitive pressure in its response petitioner explained why it did not agree with the characterization of the island plants’ operating profits and margins as being extraordinarily high petitioner provided an analysis of the profitability of the beaver facility which manufactured breaker products the analysis stated that the difference in profits between the beaver facility and the island plants reflected that the island plants operated in a low-cost jurisdiction petitioner believed that this analysis confirmed the reliability of the cup_method in apa i petitioner’s response stated that the profit-split analysis confirmed that in their business the bulk of profits was properly attributable to the manufacturers of the product and resulted from the manufacturer’s ability to produce a diverse number of styles of complex highly regulated products at low cost in high volume and with absolute adherence to the exacting standards of product quality the apa ii team also asked for information about whether in concert the island plants and eei earned extraordinary intangible profits the apa ii team wanted a profit and loss statement showing the system profit consolidating the operating profits of the island plants and eei for the island plants-produced breaker products sold to eei which eei then sold to its customers and own domestic plants this definition of system profit did not include sales from assembled products that eei’s domestic plants manufactured ie u s assembly sales to third-party customers petitioner’s response acknowledged that the irs exam team has expressed concern regarding the split of profit between the factory operations of chc and the distribution operations of eei under the cup methodology to demonstrate that the island plants received an appropriate level of profit under the apa i tpm petitioner provided the apa ii team with two separate confirming analyses the scope of the relevant business activity used in both analyses was consistent and included the island plants’ manufacturing of breaker products and eei’s sales of those breaker products to third parties and internal assembly plants other business activities such as eei’s assembly plants’ sales of assembled products were not included in this analysis the first analysis compared the gross_profit margin on the sale of breaker products manufactured at the beaver plant and the sale of breaker products manufactured at the island plants’ facilities the second analysis was an activity based profit-split analysis petitioner provided an actual system profit resulting from an application of the apa i tpm for this profit split yielded an allocation of of profit to eei and to the island plants other revenue and costs related to for example assembly plants’ sales of assembled products were not included in this analysis ii installed base marketing intangible as a followup to a meeting held on date between petitioner and the apa ii team petitioner provided the apa ii team with a letter answering specific questions and addressing concerns that were raised at the meeting the apa ii team inquired whether petitioner had an installed customer base that constituted a marketing intangible for the sale of chc products petitioner’s response explained that if applicable at all the installed base affects no more than of eei’s total sales of chc breaker products the letter further explained that for there to be an installed base intangible substantial aftermarket sales must exist petitioner explained that while eei had some aftermarket sales there were a large number of distributor sales that were initial sales to customers rather than aftermarket sales it also explained that for there to be an installed base intangible eei would have to charge premium prices and that many of these products were competitive products that limited eei’s ability to charge higher prices for the aftermarket sales than for initial sales to customers its response further explained that if an installed base intangible was applicable at all it would apply to less than of distributor sales petitioner’s response stated this must be the case because there is no volume replacement market for breaker products because they have long lives and the products are engineered to meet exacting underwriters laboratories inc standards many breaker products from competing suppliers are interchangeable so that price premiums that might be created by any installed base are competed away retrofitting and reconditioning of certain breaker products leads to further erosion of the value of any installed base intangible and the existence and growing importance of the grey market further erodes the value of any installed base intangible that might otherwise exist one of the apa ii team’s questions regarding installed based intangibles addressed petitioner’s ernst young e y study which supported petitioner’s previous treatment of the island plants as the tested_party under a cost- plus method the apa ii team inquired how petitioner reconciled the conclusion of the previous study and its position during the apa ii negotiations that eei owned no nonroutine marketing intangibles petitioner’s response explained that the e y report was outdated and that the irs had had prior concerns about the report petitioner further explained that the e y report referred to a time when under the wesco acquisition agreement all breaker products that eaton sold carried the circle w trademark and benefited from wesco’s advertisement at the time of the response petitioner had not used a wesco trademark for nearly years this response also addressed the classic razor and blade analogy and clarified petitioner’s erroneous information on this issue the response explained that gillette sold razors that can only be used with gillette brand replacement blades once a sale of a razor is made gillette would continue to generate sales volume and profits from the use of gillette brand replacement blades customized for its razors the response further explained that because of the nature of circuit breakers the replacement market was not a volume business iii technology intangibles petitioner provided the apa ii team with information regarding the role of its patented technology in the island plants’ breaker products the response explained that its patents have little impact on the economic_performance of circuit breakers because the breaker product industry was a highly regulated and mature industry petitioner explained that most of its patented technology covered primarily tweaks or modifications to existing technologies instead of innovative technology petitioner explained that the electrical code policy for this regulatory industry effectively precluded the use of patents to establish monopoly positions iv volume discounts the apa ii team addressed volume discounts as part of its due diligence questions this issue had been raised previously at the apa ii prefiling meeting petitioner’s response directed the apa ii team to the prefiling discussion included in petitioner’s apa ii request where petitioner explained that s imilar to its competitors eei provides volume discounts to oem customers that purchase breaker products the size of the orders enables the oem customers to negotiate volume discounts for their purchases the analysis conducted to determine eei’s revenue attributable to related_party sales of breaker products for apa ii uses a cup analysis that draws on pricing related to oem sales any rebates or customer discounts are factored into the cup analysis and thus the cup analysis presented herein implicitly accounts for volume discounts eei competes with other large companies such as ge schneider electric square d siemens and abb that sell the same or similar electrical products as those sold by eei each of these companies have large worldwide operations have competed within the electrical products industry for as long if not longer than eei and have larger marketing budgets compared to eei because there are a number of sophisticated and successful companies selling similar electrical products eei’s third party customer pricing must remain in-line with these oems or else it risks losing orders to its competitors eei’s third party customer pricing is always determined in a competitive market which is reflected in the cup analysis a ny rebates or customer discounts granted to unrelated oem customers are factored into the cup analysis and thus the cup analysis accounts for volume discounts consequently based on the fact that eei operates in a competitive market and must keep its prices on sales to third party customers in-line with other large well known competitors and given the cup analysis used to evaluate the arm’s-length nature of eei’s intercompany tangible goods transaction takes into account customer rebates and discounts it is believed that the cup comparability requirements specified by the sec_482 regulations has been met d sg a expense allocations the apa ii team asked petitioner to provide a description of the allocation methodology used to assign sg a expenses to eei’s distribution of chc- manufactured products in its date response petitioner explained that the sg a expense allocation is the same as that agreed to in apa i and contained in the apa i annual reports the apa ii team leader and one of petitioner’s representatives from pwc discussed sg a expense allocations during the apa ii negotiations the apa ii team leader wanted to understand why petitioner’s apa ii application did not include a minimum floor for sg a expenses as the apa i had required according to the apa ii team leader petitioner’s sg a expense allocation methodology was not unusual but having a floor was unusual petitioner’s apa ii proposal did not include an adjustment where the ratio of breaker product operating_expenses to eei’s sales revenue was below or above for the apa year e eei u s distribution as the tested_party on date an apa ii team economist sent a memorandum through his manager who had been part of the apa i team to the apa ii team leader analyzing problems with the use of eei u s distribution as the tested_party he disagreed with petitioner’s assertion that eei u s distribution owned no material marketing intangibles the economist’s memorandum specified that petitioner’s proposed method resulted in the island plants’ receiving the lion’s share of profits while petitioner had not proven that the island plants were entitled to such profits from location_savings his memorandum further stated that if chc were dealing with eei at arm’s length it would be prudent if it would share more of its profits with eei to prevent further or more rapid erosion of its market the apa ii team economist was concerned with petitioner’s assertion that a high degree of regulation and complexity of the island plants’ manufacturing processes were reasons they should be entitled to high profits his memo stated that there are many other products produced under heavy regulation and or complex manufacturing conditions that do not earn supernormal profits he was also concerned with petitioner’s suggestion that the island plants’ participation in the product development process through its engineering function was not an unusual function for a manufacturing licensee that would attribute higher profits to the island plants his memorandum described eei as the leader of a u s circuit breaker oligopoly which is sustained by high barriers to entry his memorandum concluded that eei was entitled a larger share of the oligopoly profits than those represented by the berry_ratio ‘bone’ offered by taxpayer during the apa ii negotiations petitioners made it clear that their position was to keep eei u s distribution as the tested_party similar to apa i the date letter sent to the apa ii team stated that eei as the distributor is the least complex party and therefore the appropriate tested_party to the covered transactions according to the apa ii team leader there was concern about eei u s distribution being the tested_party because usually the party that has the significant intangibles is not the party that is used as the tested_party petitioner argued for eei u s distribution to be the tested_party because technology was not the driving force behind its considerable profits on date the apa ii team leader sent petitioner’s representative a draft of a memorandum he intended to send to the associate chief_counsel international regarding an issue pertaining to sec_367 the memorandum stated that the apa ii team is currently divided on whether the facts justify treating eei as the tested_party on renewal f licensing of intangible_property not included respondent’s national_office reserved the right to assert the application of sec_367 to eei’s license of intangible_property to the island plants this reservation prevented the apa ii team from agreeing to a royalty rate for licensed intangible_property apa ii terms apa ii was executed on date apa ii applied only to eei u s distribution’s purchase of breaker products from chc and chec rev_proc 2004_2_cb_50 governs the interpretation effect and administration of apa ii a sg a expenses and tpm for breaker products transfer the apa ii tpm was similar to the apa i tpmdollar_figure however apa ii did not require petitioner to report a minimum threshold of sg a expenses as in apa i the apa ii tpm for chc’s and chec’s sales of breaker products to eei’s u s distribution function was a two-step method based on the cup_method and the cpm first eei would apply the cup_method to determine its constructed intercompany revenue apa ii defined constructed intercompany revenue the same as in apa i next eei would construct an income statement for its distribution of breaker products based on u s third-party sales revenue constructed intercompany revenue international sales revenue cost of sales and sg a expenses the elements that eei would use to construct the income statement were the same as in apa i apa ii defined u s third-party sales revenue the same as in apa i eei’s u s distribution was the tested_party for 10apa ii did not list breaker product transfer as a defined term in the recitals section however apa ii explained that the breaker products transfer reflected eei’s purchase of breaker products from chc and chec and manufactured by chc and chec for distribution to affiliated u s assembly plants third-party oem customers and other related and third-party customers-- the same definition of breaker products transfer as in apa i purposes of applying the cpm apa ii required petitioner to achieve a berry_ratio between dollar_figure and dollar_figure for its distribution of breaker products whereas apa i required a berry_ratio between dollar_figure and for each apa year if eei u s distribution’s berry_ratio was not in compliance with the tpm then apa ii required eei u s distribution to make adjustments to the purchase of breaker products acquired from chc and chec to bring eei u s distribution’s berry_ratio within the range of dollar_figure to once this occurred the breaker products transfer would be considered to be in compliance with sec_482 and would not be adjusted further by respondent b compliance apa ii provided that for each apa year if petitioner complied with the terms and conditions of the apa then respondent would not make or propose any allocations or adjustments under sec_482 to the covered transactions if petitioner did not comply then respondent could either enforce the terms and conditions of the apa and make or propose allocations or adjustments under sec_482 consistent with the apa cancel or revoke the apa under revproc_2004_40 sec dollar_figure or c b pincite or revise the apa if the parties agreed apa ii required petitioner to file an apa annual report in accordance with the apa and revproc_2004_40 sec c b pincite apa ii required petitioner to file its apa annual reports on december of the year immediately following the close of the apa year apa ii also required an independent certified_public_accountant to render an opinion that petitioner’s financial statements presented fairly in all material respects petitioner’s financial position under u s gaap respondent would review petitioner’s compliance with the apa on the basis of its u s tax returns financial statements and other apa records for the apa term and any other year necessary to verify compliance c materiality for apa ii the terms material and materially were to be interpreted consistently with the definition of material facts in rev_proc sec c b pincite d critical_assumption the critical_assumption of apa ii was the following the business activities functions performed risks assumed assets employed and financial and tax_accounting methods and classifications and methods of estimation of petitioner in relation to the covered transaction will remain materially the same as described or used in petitioner’s apa request a mere change in business results will not be deemed a material_change tax_return on its form_1120 for petitioner reported worldwide income of dollar_figure which was the same amount it reported to its shareholders and the sec petitioner subtracted income and loss from nonincludible u s and foreign affiliates equal to dollar_figure petitioner reported net u s book income of dollar_figure for petitioner reported on schedules m-1 and m-2 and schedule m-3 book-to-tax adjustments of dollar_figure resulting in total taxable_income of dollar_figure the schedules m adjustments reflected a timing difference between petitioner’s estimated apa ii transfer price calculation at the end of the taxable_year and its final transfer price calculation which could not be determined until date petitioner’s schedules m attached to its tax_return identified this difference v implementation of apas a difference between mirror ledgers and constructed income statement petitioner’s mirror ledgers were distinct from the constructed income statement in the apa tpm unlike the mirror ledgers which exist as part of eei’s accounting system the constructed income statement did not actually exist outside of the apa tpm the apa tpm used a constructed or hypothetical income statement that did not exist in the records but was created from pulling pieces of information together there were a number of key differences between the mirror ledgers and the constructed income statement the most significant difference was that the constructed income statement included revenue from sales to u s assembly based on prices derived from the cup_method whereas the mirror ledgers included revenue from sales to u s assembly at the lower internal management price another difference was that revenue from sales of the lincoln plant were included in the constructed income statement but not included on the mirror ledger and revenue from non-island plants manufactured products were excluded from the constructed income statement but included on the mirror ledgers apa i and apa ii required that the operating_profit on the constructed income statement comply with the berry_ratio requirement apa i and apa ii did not require that the operating_profit on the mirror ledgers comply with the berry_ratio requirement apa i and apa ii made no references to the mirror ledgers b apa multiplier the apa multiplier was a factor used to express the transfer price as a percentage of manufacturing costs the product of the apa multiplier and the island plants’ manufacturing costs was the mathematical equivalent of the transfer price computed for that year under the apa tpm although petitioner’s financial records used the term apa multiplier the multiplier was not used to compute or modify the transfer price determined under the apa tpm the apa multiplier was an implementation mechanism that incorporated the transfer price into petitioner’s financial statements the apa multiplier was calculated by dividing eei’s cogs as implied by the apa tpm analysis by the associated island plants’ manufacturing costs of the breaker products sold by eei for and petitioner used an apa multiplier of dollar_figure and respectively according to petitioner the apa multiplier is a different mathematical way to express the transfer price that is determined by reference to third-party cups and the cpm as provided in the apa tpm the apa multiplier was used in two stages during the tax_year first a preliminary apa multiplier based on estimated apa tpm calculations was used to book the transfer price on sales of breaker products from the island plants to eei u s distribution second a final apa multiplier based on a final apa tpm transfer price was computed in the first few months of the following year when all data necessary for determining the final apa tpm transfer price became available at that time petitioner did a true-up of its books_and_records for the difference between the estimated apa tpm computations that it used to close its books for the year and the final apa tpm computations c apa annual reports apa i and apa ii required petitioner to file an apa annual report for each apa year the apas specified what should be included in the annual reports petitioner filed timely apa annual reports for tax years for apa year petitioner submitted an amendment to its report on date on date petitioner submitted amended apa annual reports for both and along with the amended reports petitioner submitted a technical explanation of its adjustments incorporated into petitioner’s apa annual reports were petitioner’s irs reports that it sent to kpmg for review petitioner’s vista team first provided the irs reports to petitioner’s tax department in excel format and then downloaded the mainframe file to a pc the vista team saved the files on their pcs giving them a new name because the mainframe file name was not a valid pc filename for and the vista team named the irs report file pr format3 xls and pr format3 xls the mainframe files for and remained on the mainframe in their original format after the files were extracted and transferred to the vista team’s pcs d apa annual reports and book-tax differences apa i and apa ii required that petitioner’s apa annual reports among other things fully identify describe analyze and explain the amounts description reason for and financial analysis of any book-tax differences relevant to the tpm for the apa year as reflected on schedule m-1 m-2 or m-3 of the u s tax_return for the apa year petitioner’s amendment to its apa annual report filed on date replaced two tables that provided incomplete supporting data the letter accompanying the amended report stated that the results of the analysis did not change and eaton remained in compliance with the terms of the apa petitioner did not disclose book-tax differences that were subject_to audit before apa ii in its apa annual reports petitioner did disclose book-tax differences in the apa annual reports when those differences had an effect on the methodology for computing the transfer price in its apa annual report petitioner disclosed a book-tax difference related to stock_option compensation because it had an effect on the sg a allocations used in the apa tpm e petitioner’s data or computational errors in early petitioner discovered that it had made some errors in its apa tpm computations and tax reporting in date petitioner corrected those errors with amended apa annual reports and technical explanations of the amendments on date petitioner submitted forms 1120x amended u s_corporation income_tax return for tax years respondent did not accept petitioner’s forms 1120x and disallowed petitioner’s claims for refund on its forms for tax years in full petitioner’s data and computational errors can be divided into two categories an error in the apa multiplier that caused the transfer price computed under the apa tpm to be reflected incorrectly in petitioner’s books_and_records and therefore reflected incorrectly on its tax returns and errors that affected the computation of the transfer price under the apa tpm discovery and reporting of errors petitioner discovered its data and computational errors after two of its transfer_pricing managers took over responsibility for gathering the information and data necessary for the apa tpm in early following the departure of the prior tax manager this prior tax manager had been responsible for the information gathering process since the early 2000s when petitioner’s new transfer_pricing managers and their team began working on the apa tpm they noticed a difference between the manufacturing costs computed using the plant variance and freight factor pvff and the actual manufacturing costs reflected on the island plants’ ledgers a pvff for a plant was equal to the sum of that plant’s standard costs variances and distribution costs divided by standard costs such a difference could affect the accuracy of the apa multiplier when these transfer_pricing managers first noticed this difference in they had only just begun working on the data gathering process that had been in place for at least four years after reporting the difference to their supervisors-- petitioner’s director of transfer_pricing and vice president of international tax-- petitioner’s transfer_pricing managers decided to wait until data for all of was available to determine whether any discrepancies still existed or whether the discrepancies were just an anomaly caused by the interim computations being run during the course of the year petitioner’s transfer_pricing managers received full- year data for in date after reviewing this data they concluded that there was still a difference between the manufacturing costs computed using the pvff and the actual manufacturing costs reflected on the island plants’ ledgers these transfer_pricing managers did a full review which resulted in the identification of additional errors petitioner’s director of transfer_pricing and its vice president of international tax wanted more information regarding the discrepancy in manufacturing costs they directed the transfer_pricing managers to analyze the underlying data of the calculations in order to determine the discrepancy in date petitioner’s transfer_pricing managers began having conversations with the controllers and finance teams in the island plants to understand their accounting after their conversations petitioner’s transfer_pricing managers realized that there were miscommunications or misinterpretations of the data that the island plants reported versus the data that petitioner’s tax department personnel reported in its vista system for the purpose of the apa multiplier calculation the transfer_pricing managers used a vista report that provided standard cost data for each of its products they multiplied the standard costs by a factor that transformed standard costs into manufacturing costs the factor was calculated using the individual plant’s comparison of its manufacturing costs to its standard costs the error occurred because there was a difference between the standard costs the island plants used and the vista standard costs this error resulted in there being a discrepancy between the tax transfer price reported on the apa and the tax transfer price actually booked in the ledgers after the transfer_pricing managers’ analysis petitioner’s tax director convened a meeting with accounting finance and it personnel to further review the errors in date petitioner notified respondent that it had identified certain errors in its apa tpm computations and was in the process of correcting them according to petitioner’s tax director they would never have found the errors if a change_of personnel had not occurred petitioner and respondent met regarding the errors on date as a followup to the meeting petitioner submitted additional information in july and august of respondent sent petitioner a letter on date which stated that neither the irs exam team nor the apa team request that eaton submit amended apa annual reports this letter requested detailed and comprehensive information concerning adjustments resulting from each specific vista data issue for all the apa years apa multiplier petitioner’s and tax returns failed to reflect the transfer price computed under the apa tpm the failure resulted from an error affecting the apa multiplier this failure caused the transfer price as recorded in eei’s cogs to be inconsistent with the transfer price computed under the apa tpm the apa multiplier was incorrect because petitioner’s computations of the island plants’ manufacturing costs--the denominator in the apa multiplier calculation-- was incorrect to determine actual breaker product manufacturing costs for purposes of the apa tpm computations petitioner started with the projected standard costs for the breaker products as recorded in its vista system because the vista system did not record actual manufacturing costs petitioner needed to adjust the standard costs in vista by variances in order to determine actual manufacturing costs the pvff was an adjustment factor reflecting cost variances between the island plants’ actual costs and their expected standard costs of making breaker and control products as well as freight costs it was computed by dividing each plant’s actual costs by their expected standard costs according to the new transfer_tax pricing manager petitioner should have used the island plants’ ledgers not the vista system to derive a pvff that reflected how each plant’s actual manufacturing costs varied from its expected standard costs using a pvff derived from the plant’s ledgers would correctly adjust vista standard costs to actual manufacturing costs if the standard costs used in the pvff computation were the same as the standard costs recorded in the vista system petitioner’s tax manager who computed the pvff from to assumed that the standard costs from the island plants’ ledgers used to compute the pvff were the same as the vista standard costs in petitioner determined that the standard costs in the island plants’ ledgers were not the same as the vista standard costs because the standard costs in the island plants’ ledgers included additional items the additional items included invoices from petitioner’s haina plant and tack-on costs such as warranty expenses scrap allowance shrinkage and obsolescence reserves including invoices from the haina plant resulted in duplicate entries associated with the transactions between the puerto rico plant and the haina plant incorrect data was gathered but the data was correctly applied to arrive at the transfer price that was reported on petitioner’s tax returns and apa annual reports for and multiplying the vista standard costs by the pvff resulted in an incorrect manufacturing cost because the standard costs in the island plants’ ledgers used to determine the pvff were not the same as the vista standard costs the computation of an incorrect manufacturing cost in turn caused the computation of the apa multiplier to be incorrect this error led to a higher transfer price being reported on petitioner’s tax returns this error was corrected in petitioner’s amended tax returns and amended apa annual reports for and the technical explanations of the adjustments in the amended apa annual reports for both and provided a detailed explanation of this error these explanations included calculations using the correct pvff and recalculations of the apa tpm because eei’s u s distribution was the tested_party for purposes of the apa tpm adjustments were needed to bring eei’s cogs recorded on the mirror ledgers to an amount that resulted in a berry_ratio that fell within the apa’s prescribed range for the transfer of breaker products errors affecting the computation of the transfer price under the apa tpm a oem categorization for purposes of its cup_method petitioner used data from its vista order- entry system to identify sales to third-party oems petitioner originally identified these sales using vista data for sales to customers its tax and information_technology departments believed that customers in the category captured direct customers that included oems as well as other customers that purchased products from eaton directly rather than through a third-party distributor and that the sub-channel which was labeled oem captured all oem transactions in petitioner’s transfer_pricing managers determined that although subcode was labeled oem it identified customers who purchased breaker products from more than one of petitioner’s salespeople and that sales to oems would also be captured by other subcodes to correct this misclassification in its amended apa annual reports eei’s u s director of oem sales compiled a correct and complete list of oems for each of the tax years this error occurred in both and and was corrected in the and amended apa annual reports b purchase resale error eei purchased and resold products purchase resales other than those manufactured by the island plants these transactions were captured in the vista database and on the mirror ledgers but were not subject_to the apas because they were not island plants manufactured breaker products purchase resale transactions of island plants manufactured products were identified in the vista database by the billing line field billing lines represented groupings of similar types of transactions and all purchase resale transactions fell within a number of billing lines that consisted exclusively of purchase resale transactions of products not manufactured by the island plants petitioner excluded the prices revenue and sg a related to the purchase resale products from the tpm analysis by excluding their associated billing line field from the vista data extract in petitioner’s transfer_pricing managers conducted a detailed review of potential errors during the review petitioner’s transfer_pricing managers discovered that the purchase resale billing lines were not always excluded correctly from the vista data extract the purchase resale error affected the revenue amount and sg a sg a was affected because there were certain operating_expenses that were related to purchase resale products but not related to the breaker products from the island plants which needed to be excluded from the billing lines petitioner’s tax department personnel believed originally that from to the relevant purchase resale billing lines had correctly been excluded from the vista data extract the vista file output that petitioner’s tax department received did not have a billing line as a field there was nothing in the vista data that would have explained to petitioner’s tax department whether the billing lines were properly included or excluded the purchase resale error affected the apa annual reports for and the relevant purchase resale billing lines had been correctly excluded from the vista data extract in because the vista mr team employee in charge of the apa annual reports for and retired petitioner was not aware that for the prices and revenue from the purchase resale billing lines but not the associated sg a had been correctly excluded from the vista data extract until its detailed review in petitioner corrected its error by re-running the vista data extracts comparing the results with the original vista extract and excluding the correct purchase resale billing lines petitioner determined that only billing lines were intended to be excluded in and the non-island plants purchase resale transactions were dollar_figure million and dollar_figure million of standard costs for and respectively c operating_expenses associated with breaker products not manufactured by the island plants this error is related to the purchase resale error because of the erroneous inclusion of purchase resales to third parties the sg a allocated to u s distribution included a portion for purchase resales to third parties the apa covered only the sg a related to breaker and control products manufactured by the island plants this error had no effect for because apa i required a minimum ratio of sg a to sales revenue of apa ii had no similar requirement the amended apa annual report reduced eei u s distribution’s sg a expenses by the same proportion as manufacturing expenses to account for breaker products not manufactured by the island plants d international sales error petitioner determined a data error with respect to the accumulation of aggregate data on its sales to international customers for purposes of the apa annual reports international sales were recorded from channel statements that petitioner’s plant controllers prepared the definition of international sales differed between sales recorded in petitioner’s vista system and the international sales recorded by the island plants’ controllers in the channel statements as a result of this difference certain international sales of breaker products were mistakenly excluded from eei’s constructed income statement and the exclusion caused the total amount of revenue on eei’s constructed income statement to be understated this understatement affected the calculation of the apa tpm in petitioner corrected this error by using the vista data to capture both domestic and international sales and no longer used the channel statements for either purpose petitioner’s use of the vista data to correct this issue was not a change in the apa tpm but rather was an improved way of collecting data for use in the apa tpm no additional sg a expenses needed to be allocated due to this error because sg a expenses associated with this additional revenue were already captured in the apportionment of sg a expenses to the u s distribution mirror ledgers petitioner estimated that the increases in international sales from the original apa reports to the amended apa reports were dollar_figure million and dollar_figure million for and respectively international sales revenue was not used in the cup_method analysis and was not interrelated with other errors discussed in this section e error in identifying sales of industrial breakers through lincoln one particular island plants’ manufactured product line industrial breakers were sold to the lincoln plant and then resold by the lincoln plant as is with no further processing or assembly these lincoln plant as is resales were primarily to unrelated distributors for petitioner’s accounting purposes the transaction flow for these as is products was as follows a sale from the island plants to eei u s distribution a subsequent sale to lincoln and a sale from the lincoln plant to its customers petitioner’s irs reports recognized the intercompany sales from eei u s distribution to lincoln but did not include the subsequent sale from lincoln to its customers under the apa tpm the actual revenue earned by lincoln on these as is sales of breaker products was used as a component of eei’s revenue because the lincoln sales represented actual third-party sales revenue the lincoln plant maintained a product line statement and specified product lines could be identified as being as is sales of breaker products that were originally manufactured by eepr during lincoln’s industrial breakers product line reflected a mix of sales of products purchased as is from the island plants and products manufactured at the lincoln plant only the industrial breaker products manufactured in the island plants should have been included in the apa tpm for petitioner determined that there was no reliable way to segregate the island plants’ manufactured industrial breaker products from the lincoln manufactured products as a result sales of products in the industrial breakers product line were not treated as as is sales of breaker products and petitioner did not include any revenue from the sales of this product line through lincoln in the constructed income statement no change was made to the amended apa annual report regarding this issuedollar_figure in petitioner discovered an error in the categorization of the product lines that were sold as is through lincoln during starting in date breaker products in the industrial breaker product line were manufactured only at the island plants because the lincoln plant was no longer manufacturing breaker products it was possible to identify the sales of industrial breaker product sec_11respondent contends that this error is not a ground for cancellation through the lincoln plant and they should have been included in the apa tpm petitioner’s apa annual report understated both eei’s distribution revenue and the associated sg a for these island plants’ manufactured industrial breakers sales of the industrial breaker products were not included in the original apa tpm computations because petitioner’s tax department was not informed of this change by the business in petitioner amended its apa annual report and corrected the data error petitioner estimated that the impact of this correction would be to increase eei’s breaker product operating_expenses by dollar_figure million f lincoln multiplier error petitioner erred in computing the lincoln multiplier that it used to isolate standard costs for the breaker products sold as is through the lincoln plant to determine the quantity of product that went through the lincoln plant versus the quantity used by the lincoln plant petitioner backed the internal management price out of the standard cost at the lincoln plant the lincoln multiplier that petitioner originally used was incorrect because of misunderstandings and miscommunications between petitioner’s tax department and the accounting personnel responsible for providing the relevant information petitioner’s tax department expected they would receive a markup ratio but instead received a margin ratio a markup ratio has cost as the denominator whereas a margin ratio has sales as the denominator using a margin ratio as the multiplier did not correctly determine standard costs for this error resulted in the lincoln multiplier originally being dollar_figure instead of for this error resulted in the lincoln multiplier originally being dollar_figure instead of g error in computation of manufacturing costs for nonexact matches the pvff error described previously also affected the computation of manufacturing costs for product categories used in the cup computations for nonexact match products the pvff being incorrect could alter the product matching results because of an issue with the denominator in those calculations petitioner’s correction of the pvff corrected this error according to petitioner the effect on the transfer price was minimal because the pvff enters into two separate parts of the cup_method adjustment for nonexact match sales in an almost offsetting fashion vi petitioner’s supplemental and third apa on date petitioner submitted a request for a second renewal of apa i apa iii on august petitioner submitted a request for a supplemental apa apa ii supplemental request which would cover the royalty payment from chec to eei for the right to use intangibles employed by chec in its manufacturing process the supplemental apa request covered petitioner’s tax years petitioner anticipated that any agreement reached with respect to the license of intangible assets from eei to chec would also be relevant for the purpose of the apa iii request which covered tax years on date petitioner informed the apa program that it had decided to withdraw its apa iii request and apa ii supplemental application on date petitioner sent respondent a letter following a meeting referred to as a preopening conference which was held on date the letter stated that it was clear from the meeting that petitioner and the irs were on a different page regarding the apa exam process the letter noted that the apa team clearly stated that the irs would not use the methodology contained in the existing apas as even a starting point for purposes of the supplemental and apa renewal submissions the letter further explained that petitioner had made the decision to withdraw from both the supplemental apa and apa iii vii cancellation of apas from date through date the apa program reviewed petitioner’s compliance with apa i and apa ii on date respondent notified petitioner that apa i and apa ii would be canceled effective date and respectively respondent’s letter stated specifically these cancellations are based on numerous grounds including the failure of a critical_assumption misrepresentation mistake as to a material fact failure to state a material fact failure_to_file a timely annual report or lack of good_faith compliance with the terms and conditions of the apa material deficiencies in apa compliance more specifically as discussed with eaton during a meeting on date the material deficiencies in the apa compliance include numerous examples of noncompliance with the terms and conditions of apa i and apa ii errors in the supporting data and computations used in the transfer_pricing methodologies tpms specified in apa i and apa ii a lack of consistency in the application of the tpms the use of distortive accounting and material facts that were misrepresented mistakenly presented or not presented in eaton’s submissions to the apa office in addition as discussed with eaton during a meeting on date the irs has more recently identified additional material deficiencies in apa compliance related to discrepancies between the transfer price reported by eaton in its apa annual reports and the transfer price reflected on eaton’s books and in eaton’s tax returns and the failure by eaton to identify describe and explain in its apa annual reports relevant book-tax differences and schedule m adjustments in reaching this conclusion to cancel apa i as of date and apa ii as of date we have considered inter alia statements made by eaton and its counsel during our meeting on date the materials presented by eaton during that meeting in response to some of the specific material deficiencies in apa compliance the irs identified to eaton during the date meeting and information provided by eaton during our review of eaton’s and apa annual reports viii notice_of_deficiency as a result of cancelling apa i and apa ii respondent determined that under sec_482 an adjustment was necessary to reflect an arm’s-length result for intercompany_transactions that petitioner and its u s subsidiaries entered into with chc chec chil and eimg regarding breaker products and related electrical components and products produced in the island plants’ manufacturing and assembly operations on date respondent issued to petitioner a notice_of_deficiency determining deficiencies in tax totaling dollar_figure and dollar_figure for and respectively and penalties pursuant to sec_6662 of dollar_figure and dollar_figure for and respectively the notice made sec_482 adjustments and stated that in order to properly reflect an arm’s-length result for intercompany_transactions eaton’s taxable_income for tax years and is increased by dollar_figure and dollar_figure respectively the notice includes an alternative position if the sec_482 adjustments are not sustained then it is determined that significant value has been transferred to eei and that pursuant to sec_367 the taxable_income of petitioner is increased in an amount not to exceed dollar_figure for respondent calculated sec_482 adjustments by relying on the report of john a hatch the hatch report reviewed and considered three transactions between eei chc and chec eei’s sale of components to either chc or chec for incorporation into the breaker products manufactured by chc and chec eei’s purchase of breaker products manufactured by chc and chec and eei’s license of intangible_property to chc and chec which chc and chec then used to manufacture breaker products hatch used the cpm and concluded that this method provided chc and chec an arm’s-length profit as a manufacturer and licensee that is consistent with the profits earned by comparable independent manufacturers selling to unrelated customers ix tractech bonuses on date petitioner acquired tractech holdings inc tractech a delaware corporation for dollar_figure million tractech owned all of the capital stock of tractech inc a delaware corporation and tt ireland acquisition limited a limited_company organized under the laws of the republic of ireland tt ireland acquisition limited owned all the capital stock of tractech ireland limited a limited_company organized under the laws of the republic of ireland tractech manufactured branded traction adding differentials and specialty centrifugal clutches to niche segments of the transportation market before this acquisition the following entities and individuals held an interest in tractech peninsula fund iii lp tractech acquisitions llc carl pittner12 david mead joseph hige rex ogg robert kress and richard lindsay collectively sellers on date petitioner entered into a stock purchase agreement spa to purchase all of the outstanding_stock of tractech the spa required petitioner to pay the sellers in accordance with their ownership percentage before the acquisition tractech’s management team included seven individuals tractech planned to give stock_option grants to six of the seven david mead joseph hige richard lindsay robert kress denis o’conell and carl pittner bonus executives as of date tractech inc employed its bonus executives at the following annual salaries carl pittner dollar_figure richard lindsay dollar_figure joseph hige dollar_figure david mead dollar_figure and robert kress dollar_figure 12the stipulation spelled pittner as pitter all exhibits spelled it as pittner tractech ireland limited employed denis o’connell at an annual salary of big_number on or before date tractech planned to give the bonus executives stock_option grants as bonuses before petitioner’s offer to purchase tractech a stock_option plan was not adopted and approved by tractech’s board_of directors the disclosure schedule in connection with the spa regarding capital provided the following about tractech’s plans to enter into bonus agreements with the bonus executives tractech entered into agreements with the bonus e xecutives that provided for certain stock_option grants a stock_option plan was never adopted and approved by tractech’s board_of directors in lieu of issuing options to the bonus e xecutives tractech plans to enter into sale bonus agreements pursuant to which the bonus e xecutives are entitled to the bonus amount in accordance with the terms of the purchase agreement tractech resolved to enter into agreements with the bonus executives to provide them with cash bonuses the bonus agreements provided that upon petitioner’s acquisition of tractech the bonus executives could receive cash bonuses in exchange for their release of claims related to any stock_options each bonus executive was required to execute a release consenting to termination of any rights the bonus executive may have had to receive tractech stock_option grants the disclosure schedules that were part of the spa include a provision that the bonus executives were among employees eligible for discretionary annual bonuses as a percentage of their annual base salaries the bonus executives were entitled to receive the following bonus amounts in accordance with the bonus agreements carl pittner president and ceo dollar_figure joseph hige vice president of sales and marketing dollar_figure david mead vice president of operations dollar_figure robert kress vice president of engineering dollar_figure and denis o’connell operations director dollar_figure the bonus agreements stated y ou are entitled to receive a bonus following the completion of the transactions contemplated by the purchase agreement these agreements stated please be aware that this letter agreement does not constitute an offer or guarantee of employment with the company or any of its subsidiaries the bonus agreements and attached releases were entered into on or before date the spa purchase_price excluded the bonus amounts for the bonus executives the bonus agreements specified that the bonus executives would be paid in a lump sum on date eaton agreed to place an amount into an escrow account at closing and covenanted to negotiate an agreement reflecting the payments of the bonuses to the bonus executives on reasonably acceptable terms after petitioner’s acquisition tractech became a member of its consolidated_group for tax_year on date petitioner through tractech and the use of a third-party payroll processor paid the bonus executives their bonus amounts the domestic bonus amounts paid totaled dollar_figure tractech withheld from the bonuses federal and state_income_tax as well as social_security and medicare_tax employment of five of tractech’s bonus executives was terminated on the following dates carl pittner date joseph hige date richard lindsay date david mead date and robert kress date for tax_year petitioner filed a disclosure statement request to treat this statement as a qualified amended tax_return under revproc_94_69 1994_2_cb_804 reporting dollar_figure of an additional deduction for the bonus amounts never deducted from the acquisition_cost of tractech petitioner’s request for the additional deduction is equal to the sum of the net bonus amounts paid plus the federal and state_income_tax and social_security and medicare_tax withholdings respondent determined in the notice_of_deficiency that petitioner was not entitled to the deduction because the bonus payments failed to meet the compensation rules of sec_162 and the bonus payments should have been capitalized under sec_263 opinion we must first consider whether it was an abuse_of_discretion for respondent to cancel apa i as of date and apa ii as of date i cancellation of apas a overview of parties’ positions both parties presented experts to support their respective positions we focus on the degree to which the experts’ opinions are supported by the evidence our opinion is not based on comparing experts’ qualifications so we do not list or discuss their qualifications as listing them would unnecessarily lengthen the opinion we do not discuss the opinion of any expert that does not pertain to our factual conclusions petitioner petitioner contends that it did not omit or misrepresent any material facts in connection with its request for or negotiation of either apa i or apa ii petitioner argues that the irs had knowledge of facts that could have led it to implement a significantly different apa or no apa at all petitioner submits that it merely committed data and computational errors which did not affect the validity of the tpm and that it corrected these data and computational errors on its amended tax returns it further contends that it did not commit implementation or compliance errors warranting cancellation of the apas respondent respondent contends that the cancellation of both apa i and apa ii was proper respondent contends that petitioner did not comply in good_faith with the terms and conditions of either apa i or apa ii and failed to satisfy the apa annual reporting requirements respondent further contends that petitioner violated a critical_assumption set forth in its apa i submission and apa ii application materials respondent believes that petitioner added favorable steps to its tpm calculations that were not part of either apa i or apa ii failed to disclose timely to respondent mistakes in its tpm calculations failed to keep adequate_records and failed to maintain adequate internal controls to ensure the integrity of its apa calculations b history of the apa program sec_482 was enacted to prevent tax_evasion and to ensure that taxpayers clearly reflect income relating to transactions between controlled entities 133_tc_297 this section gives the commissioner broad authority to allocate gross_income deductions credits or allowances between two related corporations if the allocations are necessary either to prevent evasion of tax or clearly to reflect the income of the corporations see 102_tc_149 before the issuance of revproc_91_ 1991_1_cb_526 there was no formal mechanism for a taxpayer to request advance rulings on transfer_pricing questions that arose pursuant to sec_482 the commissioner developed the apa program to resolve actual or potential transfer_pricing issues in a principled cooperative manner as an alternative to the examination process announcement 2000_1_cb_922 the apa program’s goal has been to make apas more practical affordable and available to more taxpayers id 2001-c b pincite since the apa program’s caseload has steadily grown from through big_number apa applications were filed and big_number apas were executed announcement 2016_16_irb_589 from through apas were revoked or canceled and apa applications were withdrawn id pincite an apa is a binding agreement between the taxpayer and the commissioner on the tpms within the meaning of sec_482 and the regulations see revproc_96_53 sec 1996_2_cb_375 rev_proc sec_2 2004_2_cb_50 apas can be unilateral bilateral or multilateral announcement c b pincite the apas at issue in this case are unilateral each representing an agreement between only petitioner and the irs see id bilateral and multilateral apas combine agreements between the taxpayer and the irs with an agreement between the united_states and one or more foreign competent_authorities regarding an appropriate tpm id the apa program provides a voluntary process whereby the commissioner and the taxpayer may resolve transfer_pricing issues under sec_482 and the income_tax regulations prospectively revproc_96_53 sec_3 c b pincite revproc_2004_40 sec_2 c b pincite the prospective nature of an apa decreases the burden of compliance by providing taxpayers greater certainty with respect to their transfer_pricing methods and promotes the principled resolution of these issues through discussion and cooperation revproc_2004_40 sec_2 the apa program is intended to supplement traditional administrative judicial and treaty mechanisms and is designed as an alternative to the traditional adversarial model id sec_2 under the traditional adversarial model the data gathering development and interpretation of a transfer_pricing issue is a complex time-consuming process that often results in an administrative appeal or litigation see announcement c b pincite a significant transfer_pricing issue can take up to eight or more years to resolve which renders the facts in dispute many years old and can leave considerable uncertainty regarding the proper transfer_pricing of current transactions id 2001-c b pincite the apa program evaluates each apa request in terms of developing an arm’s-length tpm that is consistent with the regulations id pincite because transfer_pricing cases generally involve complex facts and difficult issues there is room for disagreement between reasonable people acting in good_faith about the best_method and proper application of this method id the apa program team leaders are willing to consider taxpayer positions to reach a mutually acceptable understanding of the appropriate application of the arm’s-length standard to the taxpayer’s facts in a manner consistent with the regulations id in practice an apa is always the result of a voluntary decision by a taxpayer to seek an apa id pincite the apa process is extensive and requires a detailed submission see revproc_96_53 supra revproc_2004_40 supra before filing a formal application a taxpayer may request a prefiling conference announcement c b pincite the prefiling conference provides the opportunity to discuss the irs’ preliminary views of the taxpayer’s potential apa request and what types of information would be necessary to support the request id pincite each apa request and supplemental submission must include a declaration under penalties of perjury that to the best of the taxpayer’s knowledge or belief the request contains all the relevant facts relating to the request and such facts are true correct and complete see revproc_96_53 sec_5 c b pincite revproc_2004_40 sec_4 c b pincite the apa request is required to include a statement describing all previous issues at the examination appeals and judicial levels related to the proposed tpm including an explanation of the taxpayer’s and the government’s positions and resolutions to any issues see revproc_96_53 sec_5 c b pincite revproc_2004_40 sec_4 a c b pincite any previous submitted documents that the taxpayer wishes to associate with the apa request must be referenced see revproc_96_53 sec_5 c b pincite revproc_2004_40 sec_4 c b pincite for each taxable_year covered by the apa the taxpayer must file a timely and complete annual report describing the taxpayer’s actual operations for the year and demonstrating compliance with the apa’s terms and conditions see revproc_96_53 sec_11 c b pincite revproc_2004_40 sec c b pincite an annual report must include a declaration under penalties of perjury that all relevant facts relating to the apa agreement are true correct and complete revproc_2004_40 sec c b pincite if a filed annual report contains incomplete or incorrect information or reports an incorrect application of the tpm the taxpayer must amend its report within days after becoming aware of the need to amend the time may be extended for good cause id sec revenue procedures provide guidelines for making compensating adjustments and filing amended returns see revproc_96_53 sec_11 c b pincite revproc_2004_40 sec c b pincite if a return for a tax_year covered by an apa is examined the irs may require the taxpayer to establish that a the taxpayer has complied in good_faith with the terms and conditions of the apa b the material representations in the apa and the annual reports remain valid and accurately describe the taxpayers’ operations c the supporting data and computations used in applying the tpm were correct in all material respects d the critical assumptions underlying the apa remain valid and e the taxpayer has consistently applied the tpm and met critical assumptions see revproc_96_53 sec_11 c b pincite revproc_2004_40 sec c b pincite if the taxpayer complies with the terms and conditions of the apa the irs will not contest the application of the tpm to the subject matter of the apa and the taxpayer remains otherwise subject_to u s income_tax laws see revproc_96_53 sec c b pincite revproc_2004_40 sec c b pincite if a critical_assumption has not been met the apa director and the taxpayer will discuss revising the apa if an agreement cannot be reached the apa will be canceled see revproc_96_53 sec_11 c b pincite revproc_2004_40 sec c b pincite a taxpayer may request renewal of an apa using the same procedures as for the initial apa request revproc_2004_40 sec_11 c b pincite c applicable revenue procedures revenue procedures provide the requirements and guidelines of the apa program revproc_91_22 1991_1_cb_526 provided the first guidelines for apas and these guidelines have been replaced by a succession of revenue procedures rev_proc supra is effective for apa i and revproc_2004_ supra is effective for apa ii these revenue procedures are very similar and their provisions regarding cancellation differ only slightly revproc_96_53 revproc_96_53 supra is generally effective for an apa request received on or after date and before date revproc_96_53 sec c b pincite revproc_2004_40 supradollar_figure the associate chief_counsel international may cancel the apa if the district_director with the concurrence of the associate chief_counsel international determines that there was a misrepresentation mistake as to material fact failure to state a material fact or lack of good-faith compliance with the terms and conditions of the apa but not fraud malfeasance or disregard in connection with the request for the apa or in any subsequent submissions including the annual report revproc_96_53 sec_11 material facts are facts that if known by the irs would have resulted in a significantly different apa or no apa at all id if an apa is canceled the cancellation will be effective as of the beginning of the year in respect of which the misrepresentation mistake as to material fact failure to state a material fact or noncompliance occurs id sec_11 if an apa is canceled the apa will cease to have force and effect with respect to the taxpayer and the irs as of the effective date of the cancellation for u s income_tax purposes id sec_11 after the effective date of cancellation the tax treatment of the transactions covered by the apa is subject_to all applicable u s tax rules id 13rev proc 2004_2_cb_50 updated and superseded revproc_96_53 1996_2_cb_375 revproc_2004_40 revproc_2004_40 supra is generally effective for apa requests received after date and before date see revproc_2004_40 sec c b pincite rev_proc c b dollar_figure the associate chief_counsel international or a designee may cancel an apa on account of the failure of a critical_assumption or because of the taxpayer’s misrepresentation mistake as to a material fact failure to state a material fact failure_to_file a timely annual report or lack of good-faith compliance with the terms and conditions of the apa revproc_2004_40 sec material facts include facts that if known by the irs could have reasonably resulted in an apa with significantly different terms and conditions see id for annual report purposes the associate chief_counsel international will consider facts as material if the knowledge of the facts would have resulted in a materially different allocation of income deductions or credits than reported in the annual report or the failure to meet a critical_assumption id if an apa is canceled the cancellation is effective as of the beginning of the year in which the critical_assumption failed or the beginning of the year to 14rev proc 2006_1_cb_278 updated and superseded revproc_2004_40 2004_2_cb_50 which the misrepresentation mistake as to a material fact failure to state a material fact or noncompliance relates id sec the apa has no further force and effect with respect to the taxpayer and the irs for u s income_tax purposes as of the effective date of cancellation id sec d background on sec_482 and applicable regulations to determine true_taxable_income of a controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer sec_1_482-1 income_tax regs the arm’s-length result of a controlled_transaction must be determined under the method that under the facts and circumstances provides the most reliable measure of an arm’s-length result which is referred to as the best_method_rule id para c there is no strict priority of methods and no method will invariably be considered more reliable than others id an arm’s-length result may be determined under any method without establishing the inapplicability of another method but if another method subsequently is shown to produce a more reliable measure of an arm’s- length result that method should be used id the regulations provide six methods to determine the arm’s-length amount to be charged in the transfer of tangible_property the cup_method the resale_price_method the cost-plus_method the cpm the profit split method and unspecified methods sec_1_482-3 income_tax regs the cup_method evaluates whether the amount charged in a controlled_transaction is arm’s length by reference to the amount charged in comparable uncontrolled transactions id para b the cost-plus_method evaluates whether the amount charged in an intercompany sale is arm’s length by reference to the gross_profit markup realized in a comparable uncontrolled transactions id para d the cpm evaluates whether the amount charged in a controlled_transaction is arm’s length on the basis of objective measures of profitability profit level indicators derived from uncontrolled taxpayers that engage in similar_business activities under similar circumstances sec_1_482-5 income_tax regs under the cpm the determination of an arm’s-length result is based on the amount of operating_profit that the tested_party would have earned on related_party transactions if its profit_level_indicator were equal to that of an uncontrolled_comparable id para b in general the tested_party will be the participant in the controlled_transaction whose operating_profit attributable to the controlled_transaction can be verified using the most reliable data and requiring the fewest and most reliable adjustments and for which reliable data regarding uncontrolled comparables can be found id subpara usually the tested_party will be the least complex of the controlled taxpayers and will not own valuable intangible_property or unique assets id the regulations provide four methods to determine the arm’s-length amount to be charged in a controlled transfer of intangible_property the cut method the cpm the profit split method and unspecified methods as described in sec_1_482-4 income_tax regs see id para a the cut method evaluates whether the amount charged for a controlled transfer of intangible_property was at arm’s length by reference to the amount charged in a comparable_uncontrolled_transaction id para c e scope and standard of review we previously held in 140_tc_410 that the standard of review is whether it was an abuse_of_discretion for respondent to cancel the apasdollar_figure the relevant inquiry is whether respondent abided by the self-imposed limitations set forth in the applicable revenue procedures id pincite petitioner must show that respondent’s act of canceling the apas was arbitrary capricious or without sound basis in fact id pincite in 15on date petitioner filed a motion to reconsider the court’s date opinion and order in this case an oral argument on the motion to reconsider was held on date petitioner contends respondent bears the burden_of_proof for cancellation of the apas reviewing whether it was an abuse_of_discretion to cancel the apas we review the evidence de novo see 82_tc_989 whether respondent committed an abuse_of_discretion is a question of fact 92_tc_641 f apa negotiations the apa process was designed to solve complex transfer_pricing issues the goal is to reach a mutually acceptable understanding of the appropriate application of the arm’s-length standard to the taxpayer’s facts see announcement c b pincite at the conclusion of an apa negotiation both parties might believe that a result is not the best_method but rather is an acceptable negotiated agreement to reach agreement parties often compromise no regulation requires the parties to reach an agreement either party can end negotiations at any point respondent’s expert harlow higinbotham testified that an apa is a negotiation and not a technician’s contest over best_method we do not review the apas to determine whether the apa tpms were the best_method under the sec_482 regulations to determine whether respondent’s determination to cancel the apas was an abuse_of_discretion we focus on whether there were any misrepresentations mistakes as to a material fact or failures to state a material fact see revproc_96_53 sec_11 revproc_2004_40 sec the apa i negotiations began after the audit for petitioner’s tax years was complete during the audit petitioner discussed changing its tpm for the transfer of tangible_property from the cost-plus_method which used the island plants as the tested_party to the cup_method petitioner contended that the cup_method in combination with the cpm was better than the cost-plus_method and that chi eei’s u s distribution should be the tested_party one of the purposes of beginning the apa negotiations was to give respondent time to review petitioner’s cup_method proposal the prefiling conference for apa i was held on date and agreement on the terms of the apa was not reached until date apa i covered three transactions the transfer of breaker products from chpr eepr to chi eei chi eei’s license of intangible_property to chc and a cost-sharing payment made by chpr eepr to chi revproc_96_53 supra governs apa i the apa ii process began in january of and apa ii was executed in date petitioner’s apa ii application sought renewal of apa i apa ii covered only one transaction the transfer of breaker products from chc to eei the apa ii process included a de novo review of petitioner’s apa materials the apa ii tpm for the transfer of breaker products differed slightly from that of apa i unlike apa i apa ii did not include a minimum threshold of sg a expenses revproc_2004_40 supra which updated and superseded revproc_96_53 supra applies to apa ii on date the irs notified eaton that it was canceling apa i and apa ii effective as of date and respectively the irs specifically stated that t hese cancellations are based on numerous grounds including the failure of a critical_assumption misrepresentation mistake as to a material fact failure to state a material fact failure_to_file a timely annual report or lack of good_faith compliance with the terms and conditions of the apa respondent’s arguments in support of cancellation of the apas fall into two categories misrepresentations mistakes as to a material fact and failures to state a material fact during the apa negotiations and implementation and compliance with the apas we look at the following nine areas of the apa negotiations to determine whether it was an abuse_of_discretion to cancel the apas profit split tested_party business_losses mirror ledgers relationship between breaker products and u s assembly sg a allocation southbound transactions apa multiplier and lincoln sales some of these areas are also addressed later in our implementation and compliance with the apas analysis but our discussion of these nine areas below focuses on their relation to the apa negotiation process which began with the first contact that petitioner had with the irs and lasted until the apas became effective profit split during the apa i negotiations petitioner provided the apa i team with information regarding the profit split between the island plants and petitioner’s u s operations petitioner provided this information to enable the apa team to compare the relative amount of profit split between chi eei and the island plants under eaton’s proposed tpm petitioner’s information explained chi eei’s overall business unit operating profits for specifically petitioner’s information segmented chi eei’s total overall business unit operating profits into three categories the island plants’ income chi eei’s income from distribution of the island plants’ products and other consolidated industrial and commercial controls operating income including income derived from the manufacture of components outside puerto rico the manufacture of assemblies and sales and distribution activities other than those specifically related to the island plants’ products the information provided established that the island plants had the greatest percentage of operating profits each year under the proposed tpm and eei’s other operations including u s assembly incurred either losses or substantially lower operating profits relative to the island plants each year petitioner’s information submitted to the apa i team also explained that the use of a profit- split analysis instead of a cup analysis would fail to reflect the excess costs that petitioner sought to reduce in its non-puerto rico operations petitioner provided a similar explanation to the irs during its audit a member of the apa i team prepared a spreadsheet analyzing the profit- split that resulted from petitioner’s proposed tpm for the irs’ profit split analysis showed that over of the profits were allocated to the island plants there was some concern among the apa i team members that the island plants had significant profits and that eei had small losses warranting consideration of a switch of the tested_party the apa i team further explained to petitioner that it did not believe petitioner’s proposed tpm sufficiently compensated eei for the risks it assumed as a distributor during the apa ii negotiations the apa ii team which had a different apa team leader different members and some of the apa i exam team members raised the profit split issue to petitioner the apa ii team leader asked petitioner to explain the extraordinarily high operating margin the island plants earned under the apa tpm in an industry that faces strong competitive pressures petitioner responded that eei had successfully established highly efficient production in low cost locations in puerto rico and the dominican republic which achieved productivity levels that equaled or exceeded a substantial margin typical of industry productivity levels respondent asked for a profit and loss statement showing the system profit of the breaker products produced by the island plants and sold by eei to its customers and constructive customers eei’s own domestic plants petitioner’s response specifically acknowledged that the irs team has expressed concern regarding split of profit between the factory operations of chc and the distribution operations of eei under the cup methodology petitioner provided the apa ii team leader with two separate analyses supporting the use of the cup_method petitioner’s response contended that these confirming analyses supported its decision to use a cup_method the first analysis looked at the gross margin on the sale of breaker products manufactured in the beaver plant and the sale of breaker products manufactured in the island plants the response explained that the difference in margins was due to the savings of the island plants operating in a low-cost jurisdiction the analysis supported the assertion that the bulk of the profits were properly attributable to the manufacturers of the product and resulted from the manufacturers’ ability to produce a diverse numbers of styles of complex high- regulated products at low cost in high volume while meeting quality product standards the second analysis was based on an activity based profit-split analysis petitioner also provided an analysis of the actual system profit and profit split resulting from the application of the apa tpm in this profit split allocated of the profit to eei’s u s distribution and of the profit to the island plants the evidence supports a conclusion that the profit split between the island plants and eei was not only known by both apa i and apa ii teams but was subject_to questioning by both apa teams respondent contends petitioner misrepresented its profit splits as an actual profit split rather than one based on constructed revenue respondent however was aware that the apa tpm used constructed revenues tested_party regulations define the term tested_party in connection with the cpm the term refers to the controlled party whose profitability is being tested see sec_1_482-5 income_tax regs usually the tested_party will be the least complex of the controlled taxpayers and does not own valuable intangible_property or unique assets that distinguish it from potential uncontrolled comparables see eg id respondent contends that petitioner failed to disclose material facts regarding the use of eei u s distribution as the tested_party during its audit petitioner proposed to use a cup_method which would have changed the tested_party from the island plants to chi’s u s distribution petitioner responded to the irs audit team’s concerns by providing the irs with it sec_2001 cup study petitioner further provided the irs audit team with an extract from its vista database identifying the product groups the product codes within each group and the standard costs for each product sold to different categories of third parties in the united_states the participants in the apa i negotiation included personnel from the irs audit team the apa i team had access to the irs audit team’s records some members of the apa i team contended that the island plants should be the tested_party and conveyed to petitioner that it wanted to focus on treating the island plants as the tested_party because the profit split that resulted from petitioner’s proposed cup_method had resulted in significant profits in the island plants and small profits or losses in the united_states the apa i team further informed petitioner that it did not believe petitioner’s proposed tpm sufficiently compensated chi eei for the risks it assumed as a distributor the apa i agreement settled on chi eei’s u s distribution as the tested_party for the apa tpm the issue of who should be the tested_party also arose during the apa ii negotiations the apa ii team economist sent the apa ii team leader a memorandum outlining his concerns about petitioner’s proposed use of eei u s distribution as the tested_party the apa ii team economist’s concerns specified that petitioner’s proposed method resulted in the island plants’ receiving the lion’s share of profits while petitioner has not proven that the island plants are entitled to such profits from location_savings the memorandum further explained that petitioner’s proposed method resulted in eei’s receiving a much smaller portion of the profits which was concerning considering that eei had material marketing intangibles the apa ii team leader provided petitioner with a draft memorandum that he prepared for the associate chief_counsel international this memorandum stated that the apa ii team was currently divided on whether the facts justif ied treating eei as the tested_party on renewal the apa ii team leader testified that there were questions and communications regarding the tested party-- approximately questions were asked about the tested_party there is no evidence that petitioner did not respond to these questions the evidence supports a conclusion that the apa teams were aware that the island plants were not the tested_party and that some members of the apa teams did not support the proposed tpm business_losses respondent contends that he was not aware that petitioner’s u s assembly business earned low operating profits or incurred losses on date petitioner provided a written response to a request for information from the apa i team leader the response provided a chart of operating profits which included an other category that included income derived from the manufacturing of components outside puerto rico the manufacture of assemblies and sales and distribution activities other than those specifically related to chpr products this chart showed that the other category incurred losses for and the parties dispute the relevance of the financial performance of eei’s other businesses petitioner contends that whether eei’s businesses performed well or poorly has no bearing on the arm’s-length price for breaker products petitioner further contends that the apa tpm applied only to eei’s distribution function and that eei’s entire business was not part of the covered transaction respondent had information regarding petitioner’s other businesses and could have inquired about how eei’s other businesses affected the proposed tpms before agreeing to the apas mirror ledgers petitioner kept mirror ledgers which were also referred to as distribution ledgers these mirror ledgers recorded the financial effects of the transfer of breaker products from the island plants to eei respondent contends that petitioner failed to disclose that the mirror ledgers reflected losses the apa i and apa ii negotiating teams were aware of the distinction between the constructed income statements and the mirror ledgers petitioner had disclosed and explained previously the losses reflected on the mirror ledgers during the audit the irs audit team requested that petitioner explain the losses reflected on the mirror ledgers petitioner provided a written explanation regarding the losses this response dated date explained that the losses occurred because the arm’s-length price paid to the island plants as reflected on the mirror ledgers was higher than the price the mirror ledgers recorded as revenue from u s assembly based on eaton’s internal management price petitioner’s response further explained that profits and losses recorded on the mirror ledgers were unrelated to the economics of arm’s-length sales because a substantial portion of the revenue reflected on the mirror ledgers was derived from the non-arm’s-length internal management price both apa i and apa ii include specifications regarding the berry_ratio respondent contends that compliance with the berry_ratio should be tested in part on the basis of the mirror ledgers the apas defined the berry_ratio as the gross_profit from eei’s sales of breaker products divided by its breaker product operating_expenses for each apa year the apas required that if eei’s yearend breaker product berry_ratio was not in compliance with the tpm then eei was required to make an adjustment to the purchase_price of breaker products to bring the berry_ratio within the agreed-upon range the apas required that eaton construct income statements respondent contends that the constructed income statements included in eaton’s apa annual reports are not part of eaton’s books_and_records respondent further contends that the berry_ratio should be tested on the basis of the net profit reported on the mirror ledgers eei’s consolidated income or on eaton’s forms petitioner contends that its books_and_records were not organized in such a way that it could isolate the profitability of its u s distribution functions the constructive income statement brought together four key elements of the profitability of the u s distribution function third party and international revenue cup-method-based constructed intercompany revenue related sg a and the cogs paid to the island plants at the transfer price the third-party and international revenue and the related sg a were all from eaton’s financial records the cup-method-based intercompany revenue and the cogs paid to the island plants were computed under the apa tpm the components of the constructed income statement and the steps to calculate the tpm were clearly explained in petitioner’s apa i application petitioners never indicated that the mirror ledgers were being used to calculate the apa tpm the losses reflected on the mirror ledgers were expected and did not violate any term or condition of the apa petitioner’s expert witness shannon w anderson explained that large companies typically use many different internal ledgers to record the financial transactions of different units or divisions within the company the transfer price at which eei’s u s distribution purchased breaker products from the island plants was determined using a constructed income statement derived from the mirror ledgers anderson explained that some of the information on the mirror ledgers was not needed for the purposes of the apa tpm neither the apa i nor the apa ii tpms addressed the mirror ledgers relationship between breaker products and u s assembly respondent contends that petitioner misrepresented the relationship between its u s assembly operations and breaker products specifically respondent contends that petitioner represented that there was effectively no relationship between u s assembly and the breaker products respondent argues that customers who have purchased and installed assembled products tend to acquire eei’s breaker products in the aftermarket instead of purchasing a competitor’s product the relationship between breaker products and u s assembly has been described in various ways marketing intangible razors and blades installed base and the aftermarket the relationship between breaker products and u s assembly had been a concern since the audit this concern was the subject of an idr dated date petitioner response to the idr explained that its electrical business was an integrated business a substantial portion of chi’s distributor sales is directly related to sales of components it previously made to oems and sales of customized electrical assemblies containing other chpr products that it previously made to unrelated third parties the response explained that third parties regularly purchased additional chpr products for these assemblies from unrelated distributors this response compared distributor products to blades and the sales to oems as analogous to razors petitioner explained in a response to the apa ii team why the previous analogy of razors and blades was incorrect petitioner also responded to the apa ii team’s concerns regarding the relationship between breaker products and u s assembly in the context of marketing intangibles this issue had been discussed extensively during a prior meeting between petitioner and apa ii team the apa ii team’s questions regarding marketing intangibles specifically asked about the e y study and its conclusion that chi was more than a simple distributor and that it owned valuable marketing intangibles petitioner’s response contended that no significant marketing intangibles existed in the breaker product business petitioner further explained that the e y study was out of date and referred to a time when the wesco trademark was used petitioner provided inaccurate information during the apa i negotiations concerning the relationship of breaker products with u s assembly this inaccuracy was corrected during the apa ii negotiations even though incorrect information was disclosed the apas’ tpms for the transfer of tangible_property do not seem to have been affected by the disclosure of erroneous information the apa ii team focused questions on marketing intangibles and it received detailed responses sg a allocation respondent contends that petitioner failed to disclose its sg a allocation method respondent further contends that there were sg a expenses that were not allocated to operated entities in the mirror ledgers and the u s assembly ledgers during the apa i negotiations the apa i team asked a series of questions related to this issue petitioner responded to the apa i team leader in a letter dated date the apa i team inquired about how chi allocated sg a and received a detailed response according to petitioner sg a allocations followed long- standing business practices and were not affected by tax considerations this explanation identified the highest level of corporate expenses in the sg a allocation as coming from chi’s division headquarters sg a was also discussed at a meeting between petitioner and the apa i team on date petitioner contends that expenses_incurred at the corporate parent of eei were not specifically included in the apa allocations unless they had already been allocated to the electrical division in accordance with petitioner’s regular business practice during the apa ii negotiations sg a was addressed in petitioner’s apa application and discussed with the apa ii team leader apa i required a minimum threshold of a floor for the allocation of sg a to eei’s distribution function apa ii did not require a minimum threshold respondent contends that additional facts regarding the sg a allocation should have been disclosed but does not identify what specific facts should have been disclosed southbound transactions respondent contends that eaton’s apa materials failed to disclose facts concerning the scope of the subcomponents manufactured in watertown and horseheads that chi sold to the island plants and which the island plants incorporated into breaker products southbound transactions cover the inputs and components that the island plants bought from chi this issue came up during the apa i negotiations the apa i economist inquired about what chpr bought from chi petitioner’s economist communicated to the apa i economist that out of the island plants’ dollar_figure million cogs approximately dollar_figure to dollar_figure million related to materials purchased from chi the apa i economist testified that these transaction were not related to the breaker products transactions covered by the apa apa multiplier respondent contends that petitioner described its proposed tpm as a three- step process identify third-party prices and revenues create an income statement for eei’s distributive activities and calculate eei’s berry_ratio from the income statement prepared in step these three steps confirm the arm’s- length nature of a transfer price for eei u s distribution’s purchase of the breaker products from the island plants respondent contends that petitioner performed a fourth step involving a multiplier--the numerator was the transfer price calculated by petitioner under the tpm and the denominator was an estimate of the island plants’ manufacturing costs respondent further contends that petitioner did not disclose in its apa materials the existence of a multiplier to calculate eei’s transfer prices for the breaker products reported on its forms respondent argues petitioner’s use of a multiplier changed the apa tpm from a berry_ratio return on a hypothetical distribution function to a cost-plus markup on the island plants’ manufacturing costs the apa multiplier was a factor used to express the transfer price as a percentage of manufacturing costs the product of the apa multiplier and the island plants’ manufacturing cost was the mathematical equivalent of the transfer price computed under the apa tpm although petitioner used the term apa multiplier the multiplier was not used to compute or modify the transfer price determined under the apa tpm the multiplier was used by petitioner as an implementation mechanism incorporating the transfer price in its financials petitioner contends that it calculated the transfer price for the transfer of tangible_property using the cup and cpm methods as provided by the apa tpm petitioner further contends the apa multiplier did not change the apa tpm to a cost-plus markup on manufacturing costs the cost-plus_method evaluates whether the amount charged in a controlled_transaction is arm’s length by reference to the gross_profit markup realized in comparable uncontrolled transactions sec_1_482-3 income_tax regs the apa multiplier was not derived by reference to a third party’s cost-plus markups and the island plants’ markups were not compared to those of a comparable third party lincoln sales the lincoln plant in illinois produces a complete residential product offering las piedras and haina were its primary supplier of breaker products most of the lincoln plant’s sales of island plant products were made to distributors which were treated as distributor sales for the purposes of the apa i filing a small share of lincoln sales was made directly to unrelated oems and this information was included in the filed apa i submission the apa i filing further explained that the lincoln plant did not modify or physically alter chpr residential breaker products that chi sold to unrelated distributors through a warehouse in the lincoln plant respondent contends that petitioner failed to provide the lincoln product line statement used to prepare its constructive income statements petitioner disclosed during the apa ii negotiation process that it would not include sales of breaker products to oems through the lincoln ledger in the cup computations petitioner explained that only a small share of the lincoln sales is made directly to unrelated oems information regarding lincoln sales was disclosed during the apa negotiations g analysis regarding apa negotiations according to respondent there are three primary controlled transactions eei’s licenses to the island plants of intangible_property which the island plants used to manufacture breaker products the island plants’ purchase of subcomponents which the island plants then used to manufacture breaker products and eei’s purchase of island plants’ manufactured breaker products we do not dispute that these controlled transactions took place however the island plants purchase of subcomponents is not a covered transaction in the apas our analysis focuses on the apas’ covered transactions and whether petitioner misrepresented information as well as whether there existed a mistake as to a material fact or whether petitioner failed to state a material fact we must analyze whether any mistakes or omissions were material to the apas’ covered transactions the parties disagree about what should be considered a material fact revproc_96_53 sec_11 which is applicable to apa i defines material facts as those that would have resulted in a significantly different apa or no apa at all revproc_2004_40 sec which is applicable to apa ii considers facts material if knowledge of the facts could have reasonably resulted in an apa with significantly different terms and conditions petitioner contends that a material fact is a fact that could have resulted in a significantly different tpm being used in the apa had the irs known about it respondent contends that petitioner’s interpretation is too narrow and argues that the relevant inquiry is whether the apa itself or the terms and conditions of the apa would be different or result in no apa at all the primary purpose of an apa is to reach agreement on a tpm see revproc_96_53 sec_3 c b pincite revproc_2004_40 sec_2 as part of the apa process the taxpayer provides information to support its proposed tpm as the best_method see revproc_96_53 sec_3 c b pincite revproc_2004_40 sec_2 c b pincite for any fact to be material it needs to result in a significantly different apa or no apa at all the tpm is the essential part of the apa and for a fact to be material it should have an impact on the tpm for example if a taxpayer did not disclose certain aspects of its business related to a product line that was not included in a covered transaction under the apa the failure to make such a disclosure would not likely be material because it would not result in a change to the tpm we must also address whether petitioner omitted a material fact respondent contends that certain information was never presented to the apa teams but rather was provided to an exam team in connection with a prior year exam or in response to an idr in conjunction with a specific exam petitioner contends that it provided all the relevant materials including materials provided during the audit the revenue_procedure applicable to apa i specifically states that a ny previously submitted documents that the taxpayer wishes to associate with the request must be referenced in the request see revproc_96_53 sec_5 c b pincite we agree with respondent that information regarding the mirror ledgers previously provided was not referenced in the apa materials however the purpose of the apa i submission was to request tpms for three covered transactions and to provide supporting information for why the proposed tpms were the best_method under the sec_482 regulations petitioner’s apa i submission explained clearly the proposed tpm for the transfer of tangible_property in specific steps the second step explained how an income statement would be constructed and what would be included in it it is not apparent why petitioner should have been required to explain the mirror ledgers which were not addressed in the tpm petitioner was required to submit representative financial and tax data for the last three taxable years with other data in support of the proposed tpm see revproc_96_53 sec_5 c b pincite the apa i team had the opportunity to ask any questions that they wanted a prefiling meeting was held and the member of the exam team that received the date letter regarding the mirror ledgers was present after the apa i submission the apa i team leader sent petitioner a letter with due diligence questions one of these questions addressed whether there was an apparent inconsistency between numbers in the chi income statement and the consolidated income statement for the eaton industrial and commercial controls division petitioner’s response divided income data from the annual report into three categories chpr income chi income from distribution of chpr products and other consolidated industrial and commercial controls operating income this information showed that the third category of income had losses we realize this information is different from that in the mirror ledgers but the question raised inconsistencies in the income statements if respondent had questions about the mirror ledgers and their relationship to the constructed income statements they should have asked a taxpayer should not rely on information disclosed previously and is required to submit all information that supports its proposed tpm as well as provide any requested information see revproc_96_53 sec_5 c b pincite however a taxpayer should not be expected to provide information that is not requested and that the taxpayer reasonably believes is unnecessary the apa i request began with a prefiling conference and the total apa i process lasted months the formal due diligence process lasted about months there is no evidence of petitioner’s not answering a request for information during the apa i negotiations petitioner made concessions in order to reach an agreement for example petitioner agreed to a higher berry_ratio than originally proposed in order to reach an agreement respondent also made concessions although some of the apa i team members expressed concern about using chi eei u s distribution as the tested_party there was ultimately no change to the tested_party used in reaching the agreed-upon apa tpm the apa ii request was subject_to a de novo review by a different apa team leader and economist however some exam team members from the apa i team were also on the apa ii team the apa ii team leader testified credibly about the apa process in general and the apa ii negotiations he explained that each member of the apa team brings an expertise and that none of us has to shoulder the entire expertise by ourselves the team leader is responsible for the team trying to achieve a consensus among the apa team members and for drafting the apa the apa ii team leader explained that the apa process often begins with the filing of an application which is proceeded by a question and answer period that lasts a few months the questions often ask for more details about the facts surrounding the apa application he explained that prefiling conferences are helpful and often result in the taxpayer’s providing a more complete initial response he further explained that if the apa team does not like a proposed tpm the apa team often provides an alternative the apa ii process began with a prefiling conference on date petitioner submitted its application_for renewal of apa i on date the apa ii team asked petitioner hundreds of questions petitioner provided answers to all questions asked both apa teams agreed to petitioner’s proposed tpm as it related to tangible goods each team did a thorough analysis and asked petitioner for additional information both apa teams raised concerns about eei u s distribution being treated as the tested_party however both teams accepted eei u s distribution as the tested_party and deemed eei’s payments to chc for breaker products to be arm’s length provided that eei correctly applied the tpm and achieved a berry_ratio within a range from dollar_figure to dollar_figure for apa i and dollar_figure to dollar_figure for apa ii apa i also required a minimum floor threshold of allocation of sg a but this floor was not included in apa ii apa ii had only one covered transaction--the transfer of breaker products from chc and chec to eei apa ii did not include a transfer price for the transfer of intangibles because of the apa ii team’s concerns regarding sec_367 which requires a u_s_person to recognize gain upon transferring certain intangible_property to a foreign_corporation respondent contends that petitioner relied on documents that it never presented to the apa i or apa ii team for example respondent argues that petitioner did not disclose information about the mirror ledgers because the information was disclosed during the audit throughout the apa i and apa ii negotiations the apa teams asked petitioner for additional information the teams were aware of the mirror ledgers and they could have asked about other ledgers respondent contends that petitioner should have provided information about the mirror ledger process it is doubtful that information about the mirror ledgers would have resulted in significantly different apas or resulted in no apas at all respondent argues that petitioner has focused its opposition to the cancellation of the apas on grounds concerning omission respondent argues that any misrepresentation or misstatement is sufficient on its own to show that the cancellation of the apas was not an abuse_of_discretion we disagree with this argument we agree that either a mistake as to a material fact or a failure to state a material fact is a ground for cancellation see revproc_96_53 sec_11 revproc_2004_40 sec the revenue procedures do not explain what constitutes a misrepresentation merriam-webster’s collegiate dictionary defines misrepresent as to give a false or misleading representation of usually with an intent to deceive or be unfair black’s law dictionary 10th ed defines misrepresentation as t he act or an instance of making a false or misleading assertion about something usually with the intent to deceive throughout the apa process petitioner had one position regarding the tpms of the covered transactions and it provided information to support this position respondent had ample opportunities to question petitioner’s position come up with respondent’s own position or reject petitioner’s position and not agree to the apas cancellation of an apa is a rare occurrence and should be done only when there are valid reasons that are consistent with the revenue procedures we conclude that a misrepresentation has to be false or misleading usually with the intent to deceive and relate to the terms of the apa we do not believe that a different viewpoint is the same as a misrepresentation for example respondent contends that petitioner’s system profit analysis was based on an incorrect transfer price and constructed revenues instead of actual revenues respondent further contends that there might have been no apa or a different apa if the actual profit split had been disclosed the apa negotiations and the terms of the actual apas made it clear that the tpm was being based on a constructed income statement petitioners explained what was included in a constructed income statement and why it was needed looking at the nine areas addressed in detail above in terms of misrepresentations mistakes as to a material fact or failures to state a material fact we conclude that none of these nine areas addressed during the apa negotiations was a ground for cancellation petitioner’s evidence that it answered all questions asked and turned over all requested material is uncontradicted respondent now contends that more information was needed such as information pertaining to the southbound transactions which were not covered transactions the negotiation process for these apas was long and thorough either party could have walked away at any time several areas of concern were addressed in both apa negotiations members of both the apa i and apa ii teams raised concerns about the island plants not being the tested_party there were others who thought the proposed cup_method was appropriate each apa team held its own deliberation and came to substantially the same conclusion regarding the transfer of tangible_property more importantly both apa teams discussed an alternative method using the island plants as the tested_party for comparing profits from testimony and evidence it seems that the irs was considering that the cpm would be a better method the sec_482 adjustment in the notice_of_deficiency which was based on the hatch report relied on the cpm with the island plants as the tested_party respondent’s expert witness newlon testified that the cpm was the best_method and that the island plants should be the tested_party there is no evidence that either apa team proposed to petitioner an alternative tpm however there is evidence that members of both apa teams had specific concerns with the tpms agreed upon in the apas respondent had enough information after two separate apa negotiations to decide whether to enter into an apa instead of rejecting petitioner’s proposed tpm for the transfer of tangible_property during both negotiations the apa teams had enough information to consider whether an alternative method such as the cpm with the island plants as the tested_party would be a better tpm yet two separate apa teams accepted petitioner’s proposed tpm on the basis of evidence we do not see any additional material facts mistakes of material facts or misrepresentations that would have resulted in a significantly different apa or no apa at all respondent had enough material to decide not to agree to the apas or to reject petitioner’s proposed tpm and suggest another apa canceling the apas on grounds related to the apa negotiations was arbitrary respondent did not abide by respondent’s own guidance h apa implementation a taxpayer must file an annual report for each taxable_year covered by the apa see revproc_96_53 sec_11 revproc_2004_40 sec the annual reports are required to demonstrate the taxpayer’s compliance with the apas revproc_96_53 sec_11 revproc_2004_40 sec an apa may be canceled for lack of good_faith compliance with the terms and conditions of the apa see revproc_96_53 sec_11 revproc_2004_40 sec according to the revenue_procedure applicable to apa i an apa may be canceled if there was a misrepresentation mistake as to a material fact or failure to state a material fact in connection with any subsequent submission including the annual reports see revproc_96_53 sec_11 according to the revenue_procedure applicable to apa ii an apa may also be canceled because of the failure to timely file an annual report see revproc_2004_40 sec revproc_2004_40 sec also provides that with regard to annual reports the associate chief_counsel international will consider facts as material if for example knowledge of the facts would have resulted in an allocation of income deductions or credits materially different from that reported in the annual report or failure to meet a critical_assumption id the irs will contact the taxpayer regarding an annual report if it is necessary to clarify or complete the information contained in the annual report see revproc_96_53 sec_11 revproc_2004_40 sec according to the revenue_procedure applicable to apa i if the irs examines a return for a tax_year covered by an apa the irs may require the taxpayer to establish that a the taxpayer has complied in good_faith with the terms and conditions of the apa b the material representations in the apa and the annual reports remain valid and accurately describe the taxpayer’s operations c the supporting data and computations used to apply the tpm were correct in all material respects d the critical assumptions underlying the apa remain valid and e the taxpayer has consistently applied the tpm and met the critical assumptions revproc_96_ sec_11 c b pincite according to the revenue_procedure that is applicable to apa ii the irs may require the taxpayer to establish a compliance with the apa’s terms and conditions b validity and accuracy of the annual report’s material representations c correctness of the supporting data and computations used to apply the tpm d satisfaction of the critical assumptions and e consistent applications of the tpm revproc_2004_40 sec c b pincite if a taxpayer does not meet the examination requirements of the revenue procedures the irs may decide to enforce revise cancel or revoke the apa see revproc_96_53 sec_11 revproc_2004_40 sec respondent contends that petitioner did not comply in good_faith with the terms and conditions of the apas and failed to satisfy the annual report requirements respondent further contends that after filing its forms petitioner made irreconcilable statements under penalties of perjury materially misrepresented facts and failed to disclose information necessary to demonstrate compliance with its apas according to respondent petitioner also violated a critical_assumption set forth in its apas petitioner argues that it did not fail to comply with the terms and conditions of the apas petitioner argues that its implementation errors were all computational errors that did not warrant cancellation and instead should have been allowed to be corrected petitioner made numerous errors in complying with its apas petitioner’s expert anderson calculated that the errors in the aggregate overstated the transfer price by and for and respectively according to the revenue procedures an apa may be canceled for a misrepresentation or mistake of a material fact see revproc_96_53 sec_11 revproc_2004_40 sec in addition to looking at the errors in the aggregate we will look at each error individually error in supporting data and computations petitioner’s and tax returns did not reflect the transfer price computed under the apa tpm an error affecting the apa multiplier caused the transfer price recorded in eaton’s books_and_records to be inconsistent with the transfer price computed under the apa tpm the vista systems did not record actual manufacturing costs vista’s standard cost needed to be adjusted for variances in order to determine actual manufacturing costs petitioner made this adjustment by using the island plants’ ledgers to derive a pvff that reflected how each plant’s actual manufacturing costs varied from its expected standard costs petitioner’s tax department made an error by assuming that the standard costs in the island plants’ ledgers and the vista system were the same in petitioner confirmed that the standard costs in the island plants’ ledgers were not the same as the vista standard costs petitioner contends that this error was not a deliberate act but the result of inadvertence petitioner contends that the apa multiplier was used after the tpm computations had been done to incorporate the arm’s-length price into petitioner’s books_and_records petitioner contends further that had the apa multiplier been correct there would have been no discrepancy between the transfer prices on petitioner’s tax_return and the apa reports petitioner categorizes this error as related to supporting data and computations because it cannot affect the validity of the tpm this error affected the proper incorporation of the tax transfer price into the distribution ledgers which resulted in the wrong transfer price’s being reported on petitioner’s tax returns respondent contends that petitioner filed its and forms with non-apa-compliant transfer prices respondent further contends petitioner’s eei cogs transfer price was not in compliance with the apas because it resulted in a berry_ratio outside the range specified in the apas the tax transfer price is not recorded as a separate line on the tax_return petitioner’s u s tax returns include many ledgers and the cogs on all the ledgers are combined included in eei’s cogs are the mirror ledgers that were adjusted to incorporate the tax transfer price according the tpm provided for in the apas confirming that the tax transfer price was correctly reflected on the tax returns could not be done by visually verifying a line on the tax_return when petitioner’s tax department first found this error it did not appear to warrant further investigation because it fit the pattern of well-known timing differences between when a breaker product was sold from the island plants to eei’s u s distribution which was recorded on the mirror ledgers and the subsequent sale to a third party petitioner’s expert anderson explained that the tax department personnel mistakenly attributed discrepancies to normal features of accounting when in fact there was an incorrect calculation of the pvffs that was discovered after thorough review anderson calculated that the change in the tax transfer price from the original return to the amended returns wa sec_5 and lower for and respectively she concluded that an overstatement of the tax transfer price reported on the tax returns of is minimal petitioner contends that an error is not material if the impact wa sec_5 or less respondent does not agree with petitioner that an error is not material if it has a or less impact respondent contends that petitioner relies upon a rule for accounting purposes and that safe harbors for financial_accounting purposes do not create safe harbors for tax purposes see 54_tc_1749 aff’d in part rev’d in part on other grounds f 2d 7th cir in all-steel equip inc the taxpayer argued that the financial standards of accounting materiality should apply to its method of inventory_valuation for income_tax purposes id pincite the taxpayer valued its inventory by the use of the prime_cost_method and contended that its method could also be used for income_tax purposes id pincite we rejected the argument that financial standards of accounting materiality should apply to federal_income_tax reporting id pincite petitioner argues that financial standards of accounting materiality should apply to determine whether an error is material not to determine the amount of tax owed petitioner completed income_tax returns that corrected the errors and is not disputing what it owes in tax we do not think a test should be used to determine whether petitioner’s error warranted cancellation of the apas we instead use the applicable revenue procedures these revenue procedures do not provide a bright-line_test on whether an error is material on the basis of its size however the size of error may be considered we also need to look at how the error occurred anderson’s report concluded that this error flowed from human error incorrect data was used to calculate the apa tpm petitioner discovered this error and attempted to rectify it by filing amended tax returns and amended apa annual reports the revenue_procedure applicable to apa i states that the irs may upon request require the taxpayer to ensure that the supporting data and computations were correct in all material respects see revproc_96_53 sec_11 for purposes of this section the revenue_procedure does not define material however for purposes of cancellation it defines material facts as those that if known would have resulted in a significantly different apa or no apa at all see id sec_11 petitioner’s error pertains to supporting data and computations at the time of filing its apa annual reports petitioner believed that the correct data was used for calculating the pvff petitioner was not trying to change how the tpm was calculated we believe this was an inadvertent error that should have been addressed through adjustments see id sec_11 the error did not change petitioner’s calculations or the data needed to perform those calculations petitioner used a wrong number when calculating the pvff and that was not a material mistake the revenue_procedure applicable to apa ii states that the irs may upon request require the taxpayer to establish the correctness of the support data and computations used to apply to the tpm revproc_2004_40 sec our analysis remains the same and we conclude that this was an inadvertent error petitioner thought that it was using the right information the error should have been addressed through appropriate adjustments both revenue procedures allow for cancellation because of lack of good- faith compliance with terms and conditions of the apa see revproc_96_53 sec_11 revproc_2004_40 sec we do not think the pvff mistake qualifies as lack of good-faith compliance these revenue procedures also allow for cancellation if there is mistake as to a material fact or a misrepresentation see revproc_96_53 sec_11 revproc_2004_40 sec we do not think the pvff calculation mistake represented a mistake of a material fact or a misrepresentation this error was not a ground for canceling the apas under an abuse_of_discretion standard errors affecting the computation of the transfer price under the apa tpm a oem categorization for purposes of the cup_method petitioner used data from its vista order-entry system to identify sales to third-party oems in petitioner determined that its subcode label merely identified customers who purchased breaker products from more than one eaton salesperson and that sales to oems were also captured by other codes to correct this error petitioner amended its tax returns and apa annual reports for and petitioner’s expert anderson concluded that this error in isolation resulted in a and understatement of the transfer price for tax years and respectively this error resulted in no tax advantage b purchase resale error eei purchases and resells products other than island plants’ manufactured products these products are not subject_to the apas because they are not island plants-produced breaker products prices revenue and sg a expenses related to these products should be excluded from the tpm analysis by excluding their associated billing line field from the irs report petitioner’s tax department personnel believed initially that the relevant billing line had been correctly excluded from the irs reports in petitioner discovered that the billing lines were not correctly excluded for and petitioner addressed this error by re-running the irs reports and excluding the correct purchase resale billing lines the anderson report concluded that the quantitative effect of this error was a and a overstatement of the transfer price for tax years and respectively c operating_expenses associated with breaker products not manufactured by the island plants this error relates to the purchase resale error sg a that was allocated to eei’s u s distribution included a portion for purchase resales this error had an effect only on because apa ii had no minimum requirement for sg a for this error overstated the required returns to eei’s u s distribution and resulted in an understatement of the tax transfer price resulting in no tax advantage d international sales error petitioner excluded certain international sales from the revenue reported on the constructed income statement resulting in the transfer price’s being understated petitioner discovered and corrected this error in by using vista data to capture international sales the anderson report concluded that the effect of this error was a and understatement of the transfer price for tax years and respectively eliminating a tax advantage to petitioner e sales of industrial breakers through lincoln the lincoln plant sold an industrial breaker product line which included both island plants manufactured breaker products and lincoln plant manufactured breaker products the apa covered only breaker products manufactured in the island plants petitioner did not include revenue from the industrial breaker products line in the constructed income statement for because it could not segregate reliably the island plant manufactured breaker products and the lincoln plant manufactured products beginning in breaker products in the industrial breaker product line were manufactured only in the island plants in therefore it was possible to identify the apa-covered sales of these products through the lincoln plant however these sales were not included in the apa computations because petitioner’s tax department was not aware of the change petitioner discovered and corrected the error in the anderson report concluded that the effect of the error in isolation was a overstatement of the transfer price for f lincoln multiplier error petitioner made an error in computing the lincoln multiplier which was used to determine the island plants’ standard costs for the breaker products sold through the lincoln plant as is to third parties these sales could not be identified at the product level from the irs reports created with the vista data to determine the quantity of product that went through the lincoln plant petitioner backed the internal management price out of the standard cost at the lincoln plant petitioner contends that there was an error due to a misunderstanding of the lincoln plant’s controller’s inputs petitioner discovered and corrected the error in the anderson report concluded there were understatements of and for transfer prices for and respectively this error did not result in a tax advantage g error in computation of manufacturing costs for nonexact matches the pvff error previously discussed affected the computation of manufacturing products costs for product categories used in the cup computations for nonexact match products correcting the pvff error corrected this error the pvff adjustment to the island plants’ standard product cost incorporates product cost variances and freight costs to yield the actual manufacturing cost the anderson report concluded that the quantitative effect of this error in isolation was a understatement of the transfer price for and a overstatement of the transfer price for this error resulted in no tax advantage for h analysis of errors affecting the computation of the transfer price under the apa tpm for an apa to be canceled because of an implementation error there must have existed a misrepresentation a mistake as to a material fact a failure to state a material fact or a lack of good-faith compliance with the terms and conditions of the apa see revproc_96_53 sec_11 revproc_2004_40 sec for apa ii the failure of a critical_assumption is also a reason for cancellation see revproc_2004_40 sec the revenue procedures do not specifically address data or computational errors petitioner contends that the decision to cancel the apas on the basis of implementation errors must be considered in the context of the applicable revenue procedures’ sections on administering the apa petitioner interprets the revenue procedures in a manner which provides a major and clear dividing line for what type of action the irs is permitted to take petitioner’s interpretation asks whether the taxpayer’s compliance failure affect the validity of the transfer_pricing_methodology selected or not petitioner further argues that when the taxpayer’s compliance encroaches upon this dividing line the remedies are more serious including revision revocation or cancellation of the apa when the taxpayer’s compliance does not encroach upon this dividing line such as data or computational errors that can be corrected without affecting the selection of the tpm the errors should simply be corrected with an adjustment on audit respondent contends that petitioner admits failing to report the correct transfer price on its forms as well as seven other apa compliance failures which petitioner labels data or computational errors that do not implicate the apa tpm itself respondent disagrees with petitioner’s labeling these errors data and computational respondent also disagrees with petitioner’s interpretation that there is a dividing line between data or computational errors and a compliance failure which affects the validity of the tpm selected all of petitioner’s seven errors were computational or related to inadvertence and all were corrected in the amended apa annual reports these errors were not deliberate the errors were discovered only because petitioner did a comprehensive review after determining that its first error was not an anomaly caused by interim calculations without petitioner’s reporting its errors they would not have been discovered we do not agree with petitioner’s interpretation that the revenue procedures provide a dividing line regarding the type of error and what type of action should be taken each error needs to be analyzed to determine whether it is material the revenue procedures require upon examination that the taxpayer may be required to show supporting data and computations and if this does not occur the associate chief_counsel international may decide to enforce revise cancel or revoke the apa consistent with the revenue procedures see revproc_96_53 sec_11 and revproc_2004_40 sec and respondent’s cancellation letter stated the material deficiencies in apa compliance include numerous examples of noncompliance with the terms and conditions of apa i and apa ii errors in the supporting data and computations used in the transfer_pricing methodologies ‘tpms’ specified in apa i and apa ii the revenue procedures allow cancellation for a misrepresentation a mistake as to material fact or a lack of good_faith compliance with regard to the apa annual reports see revproc_96_53 sec_11 revproc_2004_40 sec all seven of the above errors were adjustments that were made on petitioner’s amended apa annual reports the anderson analysis showed that some of petitioner’s errors raised the transfer price and others lowered it she concluded that four of the seven errors lowered the transfer price and were not in favor of petitioner her analysis looked at the difference between the originally submitted tax transfer price and the amended tax transfer price on the annual reports she looked at all seven errors above and the apa multiplier error described previously and testified that some of the errors interacted with other errors in her report anderson concluded that the unpredictable effects of several of the errors diffuse responsibility for maintaining several data bases and associated information systems and the separation of duties for maintenance and data use suggested that it would be very difficult to orchestrate an error that would consistently lower eaton breaker and control products’ overall tax_liability in the united_states material facts are those that would have resulted in a significantly different apa see revproc_2004_40 sec or no apa at all see revproc_96_53 sec_11 pursuant to the revenue_procedure applicable to apa ii facts are material if for example knowledge of the facts would have resulted in a materially different allocation of income deductions or credits than reported in the annual reports or failure to meet a critical_assumption revproc_2004_40 sec we conclude that although petitioner made these seven errors they were not material in buzzetta constr corp v commissioner t c pincite we held that the commissioner did not abuse his discretion in retroactively revoking a profit sharing plan’s favorable ruling in buzzetta the taxpayers contended that their overfunding and excess_deductions were offset in later years and their operational errors were voluntarily corrected id pincite we concluded that the operational errors in the instant case were a material_change in the facts on which the plan’s favorable ruling was based id pincite the data and computational errors in this instant case are different these errors did not constitute a material_change in the facts on which the decision to enter the apa was based these errors did not change the transfer_pricing_methodology or the factors that were considered during the apa deliberations the errors resulted in a difference in the transfer price but some of the errors in isolation were not in petitioner’s favor these errors were inadvertent and were not deliberate attempts to alter the underlying tpm these errors would not have resulted in a significantly or materially different apa we conclude that there was good-faith compliance with terms of the apas in addition to analyzing the errors individually to determine whether they merited cancellation of the apas we analyze the errors in the aggregate as we discussed above there is one error which caused the wrong transfer price to flow into eaton’s tax returns all the errors affected computation of the tax transfer price under the apa tpm petitioner’s expert anderson’s report shows that errors in the aggregate increase the transfer price by and -0 for respectively a higher transfer price benefits petitioner by reducing taxable_income conversely a lower transfer price is not beneficial to petitioner because it increases taxable_income even though petitioner’s errors are numerous when they are considered in the aggregate it is not enough to conclude that the aggregate of the errors resulted in a mistake as to a material fact a lack of good_faith or compliance or failure to meet a critical_assumption the errors in the aggregate did not consistently favor petitioner and the error amounts were inconsistent if the errors in the aggregate consistently favored petitioner by the same percentage we would be more concerned about the impact of the errors and whether petitioner committed a misrepresentation we conclude that the errors in the aggregate do not merit cancellation of the apas compliance with the terms of the apas a book-tax differences and compensating adjustments petitioner closed its accounting books at the end of the calendar_year using preliminary apa tpm computations and performed a true-up upon completion of the apa tpm computations petitioner reported this true-up on its schedules m as a book-tax difference petitioner contends that it did not report this true-up in its annual apa reports because this change did not affect its computation of the apa tpm petitioner further contends that the difference between the estimated transfer price and the final transfer price did not affect the computation of the transfer price petitioner did disclose book-tax differences in its apa reports when those differences affected the tpm respondent argues that the book-tax differences between the preliminary and final apa tpm computations should have been part of the apa reports respondent further argues that if this information had been included in the apa reports respondent would have noticed that petitioner had failed to report the correct transfer price on its timely filed income_tax returns respondent did however have the information relating to the book-tax differences on the schedules m additionally respondent contends that petitioner failed to disclose the compensating_adjustment made to its true-up that petitioner performed between the estimated transfer price it booked at yearend and the final transfer price it computed a few months later petitioner did disclose this information on its schedules m the irs routinely examined the schedules m as part of its regular audit two years before the execution of apa ii the irs audit team asked for an explanation on this issue respondent did not ask petitioner to amend its annual reports to include the reporting of the book-tax difference b forms and compliance with the apa respondent contends that in all of its apa requests petitioner represented that under the proposed tpm eei would receive guaranteed a profit for its distribution activities respondent further contends that the constructed income statements in petitioner’s and annual reports reflect operating profits sufficient to satisfy the berry_ratio requirements of the apas respondent contends that the operating profits reflected on the constructed income statement were not captured within petitioner’s financial_accounting ledgers and systems used to prepare its forms resulting in the berry_ratio profit from the constructed income statements not being reported on its or form_1120 petitioner disagrees with respondent’s argument petitioner contends its books_and_records are not organized in a way that isolates the profitability of the u s distribution functions the u s distribution function’s profitability as defined for purposes of the apa tpm is not tracked on one specific ledger because eei’s u s distribution which was the tested_party in both apas represented a function within eei that sold and distributed breaker products purchased from the island plants there was not a line item on petitioner’s tax_return that would have provided the information necessary to evaluate whether eaton complied with the berry_ratio a constructed income statement was needed to test the u s distribution function’s profitability under the berry_ratio petitioner’s expert anderson’s report showed that petitioner’s books_and_records can be reconciled to produce the same profit that is shown on the constructive income statement eei’s u s distribution profitability as computed on the constructed income statement was part of eei’s overall financial performance and therefore was included with the income on eaton’s forms the amount of income attributable to u s distribution’s third-party sales could not be isolated on any ledger or group of ledgers the computations done on the constructed income statement were done to show that eei retained a portion of third-party revenue that was equal to u s distribution function’s associated sg a plus the berry_ratio return the constructed income statement also included computations on the profitability of eei’s u s distribution’s sales to u s assembly the cup adjustment in the apa tpm treated eei’s u s distribution as receiving a set amount of arm’s-length sales revenue this was a constructed amount computed under the apa tpm’s cup_method by reference to prices that third parties paid for the same products eei’s distribution function did not actually receive this set amount in cash for selling breaker products to u s assembly eei did not receive cash attributable to these products until after u s assembly incorporated them into larger assembled products and sold them to third parties the success or lack of success of eei’s u s assembly function in selling these assembled products did not have an impact on what comparable third parties would have paid to purchase the breaker products the set amount derived from the apa tpm’s calculation is not an actual amount of sales revenue it is a proxy that u s assembly would have paid to a third party at arm’s length to purchase breaker products the amount of which cannot be found on petitioner’s ledgers rather eei’s u s distribution ledgers include the amount of revenue u s assembly received from selling its assembled products to third parties respondent contends that petitioner rolled up to its forms substantial operating losses for eei’s distribution of breaker products as reflected on mirror ledgers respondent contends that the interunit transfer of breaker products always generates losses that are recorded on the mirror ledgers which later roll_up to petitioner’s forms petitioner contends that respondent’s interpretation of how the mirror ledgers works is incorrect petitioner’s expert anderson explained that internal transactions are eliminated and do not affect the consolidated tax_return for example a dollar_figure loss recorded on the mirror ledgers generated from eei’s u s distribution sales to u s assembly would not result in a dollar_figure loss on petitioner’s tax_return the dollar_figure loss is an internal loss that is eliminated upon consolidation--the rolling up of all ledgers into one consolidated ledger the internal losses recorded on the mirror ledgers had no independent financial or economic significance the amount of profits or losses recorded on the mirror ledgers made no difference on petitioner’s tax_return c canadian adjustment respondent contends that the canadian adjustment was not allowed under the apas respondent further contends that petitioner’s annual adjustment to eei’s u s distribution international sales revenue was a postyear adjustment of eei’s u s distribution sale of breaker products to eaton yale designed to make eaton yale sales meet a higher benchmark level of profitability respondent contends that eaton’s addition of this adjustment to increase revenues on its constructed income statement which resulted in an increase in the transfer price under the apas was contrary to the apas petitioner contends that it was not an error for it to use sales revenue based on the arm’s-length price for international sales to its canadian affiliate on the constructed income statement the irs questioned this adjustment in relation to petitioner’ sec_2001 and sec_2002 apa annual reports respondent issued a notice of proposed_adjustment and petitioner agreed to it these were compensating adjustments to the apa which took into account the compensating_adjustment to the prices for sales to eaton yale respondent was aware of this issue and accepted compensating adjustments pertaining to this issue if respondent thought this violated the apa this issue should have been addressed back in or at least as part of the apa ii negotiations we do not believe the canadian adjustment is a ground for cancellation d vista data respondent contends that petitioner failed to preserve its original vista records that were necessary to demonstrate its compliance with the apa tpm respondent contends that the format1 files generated by petitioner’s mainframe computer and job logs which document critical information about the creation of the format1 files and were necessary to verify the authenticity of eaton’s tpm calculations were not retained petitioner contends that the format1 file is merely a work file that never leaves the main frame the primary source of vista data for the irs report was the mrsb which is retained the irs report provided to petitioner’s tax department was the format3 file petitioner contends that it was under no obligation to maintain the vista job logs which were not used in the transfer_pricing computations all master_file data relevant to a transaction was retained in the invoice files respondent’s expert john garvey re-created the irs reports using the mrsb reports he reviewed petitioner’s irs report which was then given to kpmg and kpmg generated a report which contained the underlying financial data for the annual reports garvey noticed discrepancies between the kpmg report and petitioner’s irs report for and he replicated the steps taken by petitioner to create the irs reports using the mrsb extracts to produce an irs report substantially equivalent to petitioner’s irs report he concluded the difference in his re-creation of petitioner’s irs reports for and was insignificant e analysis of compliance respondent contends there was lack of compliance with the terms of the apas in the following areas book-tax differences forms and compliance with the apas canadian adjustment and vista data petitioner contends that it was in compliance with the terms of the apas in these areas regarding book-tax differences and the canadian adjustment respondent was aware of the information on these areas which had arisen in the audit of earlier apa years if these areas created significant problems the irs should have during its audit brought these issue to the attention of the associate chief_counsel international see revproc_96_53 sec_11 and revproc_2004_40 sec and regarding the forms except for the errors that petitioner tried to correct we conclude that petitioner was in compliance with the terms of the apa we agree with petitioner that the apas apply to eei’s u s distribution and not all of eei and therefore the berry_ratio was appropriately applied only to the profitability of eei’s u s distribution regarding the vista data we conclude that petitioner retained enough information to meet the retention requirements of the apas see revproc_96_53 sec_11 c b pincite revproc_2004_40 sec c b pincite we conclude that these four areas are not grounds for cancellation critical assumptions the date cancellation letter included the failure of a critical_assumption as one of the grounds for cancellation the cancellation letter did not explain what specific critical_assumption petitioner had failed appendix b of apa i included five critical assumptions and appendix b of apa ii included one critical_assumption respondent contends that petitioner’s correction of its pvff and its change regarding international sales revenue are examples of some of petitioner’s critical_assumption violations in particular respondent contends that petitioner ignored the critical_assumption which pertains to its methods of estimation this text appears only in the critical_assumption in apa ii which states that financial and tax_accounting methods and classification and methods of estimation of taxpayer in relation to the covered transaction will remain materially the same as described or used in taxpayers apa request the first critical_assumption in apa i is similar but does not include and methods of estimation petitioner contends that it did not fail any critical assumptions petitioner contends that the apa ii critical_assumption refers to financial and tax_accounting methods and classifications of the taxpayer and does not refer to the classification or description of products sold by the taxpayer under the revenue_procedure that governs apa ii an apa can be canceled because of the failure of a critical_assumption revproc_2004_40 sec for purposes of annual reports a material fact is a fact the knowledge of which would have resulted in the failure to meet a critical_assumption see id we disagree with respondent that these errors pertained to a material fact we do not believe a critical_assumption was violated amended apa ii annual reports under revproc_2004_40 sec a taxpayer must within days of becoming aware of incomplete or incorrect information or an incorrect application of the tpm amend its annual report the revenue_procedure allows time to be extended for good cause id failure_to_file the annual report is grounds for canceling the apa id sec respondent contends that petitioner did not amend its annual reports within the prescribed days in date petitioner informed the apa program of the discovery of alleged errors petitioner did not submit an amendment to its apa annual report until date well past the 45-day deadline respondent contends that petitioner’s failure to timely file its amendment to the annual reports is grounds for cancellation of apa ii respondent contends that the errors were known to petitioner in date petitioner argues that to consider the amended apa annual reports as untimely is unjustified because of the communications between petitioner and the apa program after petitioner informed the apa program of its errors the parties had a meeting on date and petitioner followed up that meeting with a letter the letter explained the complexities in identifying the vista data issues and petitioner’s ongoing efforts including the details of the time- consuming process on date the apa director sent petitioners a letter indicating that the apa program did not request that petitioner submit amended apa annual reports the letter explained that there appeared to be unilateral modifications to petitioner’s apa tpms and that these types of modifications should not occur in apa annual reports or income_tax returns because that would violate the apas the letter further explained that if petitioner wished to modify its tpms it should request a revision to its apas the record establishes that petitioner filed amended apa annual reports as soon it had the corrected information it is unclear when the days for submitting the amended reports should have started under revproc_2004_40 sec a taxpayer must amend its report when it becomes aware of the need to amend the report the apa annual reports are not supposed to include incomplete or incorrect information it is unclear whether the apa program did not want amended annual reports within a certain timeframe or that the apa program believed that amended annual reports were not the appropriate solution for correcting the errors between the notification of the errors and the filing of amended annual reports there were several communications between petitioner and the apa program none of these communications mentioned a 45-day deadline for the amended reports petitioner contends that respondent was aware that petitioner was working on correcting the errors and would consequently file amended apa annual reports the letter canceling the apas states that the cancellations were based on numerous grounds the letter includes some of the grounds but failure to timely file an amended apa annual report is not mentioned it is not clear from the facts whether there was an implied extension for submitting the annual reports revproc_2004_40 sec states only that f ailure to timely file the annual report is grounds for canceling the apa it does not specify consequences when an amended annual report is filed late we conclude that petitioner’s submission of the amended annual report on date was not a ground for canceling apa ii i conclusion we conclude that it was an abuse_of_discretion for respondent to cancel apa i for tax_year and apa ii for tax_year since the concept of doing an apa was first discussed petitioner had advocated the cup_method in combination with the cpm to test the profits with eei’s u s distribution as the tested_party all of petitioner’s submissions to the irs and apa teams supported this tpm petitioner withdrew its apa iii request because of concerns that the methodology applied in apa i and apa ii would not be a starting point respondent had many opportunities not to agree to apa i and apa ii during the apa i and apa ii negotiations respondent never suggested a different tpm as an alternative even though some on the apa teams thought another method would be a better method respondent entered into not one but two apas respondent had an opportunity not to renew apa i and enter into apa ii if respondent wanted to change the tpms apa ii provided an opportunity to look at the agreement de novo after completing the apa ii negotiations respondent should have had a clear understanding of petitioner’s transactions and should not have entered into apa ii if the apa ii team was concerned that petitioner was omitting or misrepresenting information petitioner made immaterial and inadvertent errors that do not fit the apa governing revenue procedures’ definition of material respondent should not be able to use these errors as grounds for switching to a tpm that was contemplated during the apa i and apa ii negotiations an apa is a binding agreement and it should be canceled only according to the terms of the revenue procedures it should not be canceled because of a desire to change the underlying methodology of a method that would result in a significantly different profit split for these reasons the cancellation of the apas was arbitrary and unreasonable we do not sustain respondent’s determination to cancel apa i and apa ii ii transfer of intangibles the notice_of_deficiency makes an alternative allocation under sec_367 that may apply if we do not sustain respondent’s cancellation of the apas or respondent’s sec_482 allocations in their entirety the notice_of_deficiency states alternatively that such value transferred exclusive of tangible assets transferred is taxable under sec_367 the notice of the taxable_income of eaton corporation and its u s subsidiaries is increased in an amount not to exceed dollar_figure for sec_367 provides general rules for the taxation of outbound_transfers of property by u s persons to foreign_corporation transferees in transactions that would otherwise qualify as nonrecognition transfers such as sec_351 transfers there are exceptions to this rule and sec_367 provides special rules for the taxation of outbound_transfers of intangible_property temporary regulations provide guidance on how the transferor should take into income an amount that represents an appropriate arm’s-length charge for_the_use_of the transferred property see sec_1_367_d_-1t temporary income_tax regs fed reg date dollar_figure sec_367 applies if a united_states_person 16on date the secretary_of_the_treasury promulgated final regulations relating to certain transfers of property by u s persons to foreign continued transfers any intangible_property within the meaning of sec_936 to a foreign_corporation in an exchange described in sec_351 or sec_361 sec_367 intangible_property subject_to sec_367 is defined in sec_936 as follows i ii patent invention formula process design pattern or know-how copyright literary musical or artistic composition iii trademark trade_name or brand name iv franchise license or contract v method program system procedure campaign survey study forecast estimate customer list or technical data or vi any similar item which has substantial value independent of the services of any individual respondent contends that if we find in favor of petitioner on either the cancellation of the apas or its transfer_pricing_methodology then we should find as a logical corollary that eepr transferred to chc and chec intangible_property continued corporations in nonrecognition transactions described in sec_367 fed reg date these regulations do not apply for the tax years at issue id pincite0 with an arm’s-length price not to exceed dollar_figure billion as of date which is taxable under sec_367 respondent further contends that t he value of the intangibles transferred is logically and mathematically dependent on the pricing of the transactions between chc and chec and eei under sec_482 respondent’s position is that chc and chec must be entitled to a nonroutine return attributable to intangibles if we determine that respondent’s cancellation of the apas was an abuse_of_discretion or if we determine that respondent’s cancellation was not an abuse_of_discretion but we do not sustain respondent’s sec_482 adjustments respondent contends this implication leads to the result that chc and chec must have owned significant intangibles justifying the nonroutine return allocable to each of them and these intangibles in turn must have been transferred to chc and chec during the restructuring this argument seems to be based on the premise that if we do not agree with respondent’s sec_482 allocations we must agree that intangibles were transferred the gist of respondent’s argument is that chc and chec could not possibly be as profitable as they are unless intangibles were transferred to them from the late 1960s and mid-1970s breaker products were being made in puerto rico before the transfer of assets eepr actively manufactured breaker products all of the tangible assets necessary to conduct eepr’s businesses were in puerto rico as part of the transfer eepr transferred assets to chc and chec in sec_351 transactions employees were also transferred as part of the tangible asset agreements for each tangible asset transfer chi eei licensed certain intangible_property related to the transferred assets to chc or chec these licenses covered brand and manufacturing intangibles the license agreements did not transfer any intangible assets petitioner contends that respondent is arguing for a per se rule that if chec and chc are entitled to nonroutine returns the returns must be attributable to intangibles within the meaning of sec_936 petitioner further contends that the only sec_936 intangibles chec and chc had were pursuant to licensing agreements petitioner did indicate on some of its form sec_926 that intangible_property within the meaning of sec_936 was transferred pursuant to the transactions but the accompanying statements explained that there was a licensing agreement covering these intangibles respondent did not specifically identify any intangible or explain the exact value of any intangibles that should be covered by sec_367 before the restructuring eepr had access to intangibles and they continued to have access through the licenses on the record before us we do not conclude that intangibles were transferred that should be subject_to sec_367 iii tractech bonuses generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in the relationship between deductions and capital expenditures the taxpayer bears the burden of showing the right to a claimed deduction 503_us_79 sec_1_6001-1 income_tax regs sec_162 allows a taxpayer to deduct ordinary and necessary expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered compensation is deductible only if it is reasonable in amount and paid_or_incurred for services actually rendered see sec_1_162-7 income_tax regs bonuses paid to employees are deductible when made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed reasonable_compensation for the services rendered sec_1_162-9 income_tax regs sec_263 generally prohibits deductions for capital expenditures capital expenditures are not ordinary expenses and are therefore not deductible sec_263 403_us_345 nondeductible capital expenditures include any amount_paid out for permanent improvements or betterments made to increase the value of any property sec_263 in the secretary promulgated regulations addressing the capitalization of transaction expenses related to acquisitions see t d c b part under those regulations a taxpayer must capitalize amounts paid to facilitate an acquisition of ownership_interest in a business_entity if immediately after the acquisition the taxpayer and the business_entity are related within the meaning of sec_267 sec_1_263_a_-5 income_tax regs employee compensation including salary bonuses and commissions is treated as an amount that does not facilitate an acquisition id para d and i in sec_1_263_a_-5 example income_tax regs example r corporation acquired all of the stock of t corporation before the acquisition certain employees of t held unexercised options issued pursuant to t’s stock option plan as a condition of the acquisition t was required to terminate its stock_option plan t agreed to pay its employees holding unexercised options certain amounts in consideration of their agreement to cancel their unexercised options these options granted the employees the right to purchase t stock at a fixed option_price id t was not required to capitalize the amounts paid to its employees id we must determine whether the bonus payments represent additional compensation_for services petitioner contends that it is entitled to a deduction under sec_162 for the bonus amounts paid to the bonus executives because the bonus payments are compensation respondent contends that petitioner’s expenses should have been capitalized under sec_263 petitioner contends that the bonus amounts were additional compensation_for services the bonus executives performed the bonus agreements specified that upon completion of petitioner’s acquisition of tractech the bonus executives could receive cash in exchange for their release of claims related to any stock_options the bonus agreements and the spa are silent as to the nature of the bonus amounts petitioner contends that the bonus amounts were paid in cancellation of employee stock_options and should receive treatment similar to that of the taxpayer in example petitioner contends that its bonus payments are deductible expenses regardless of whether tractech had adopted a stock_option plan because example imposes no requirement that stock_option grants be reduced to writing respondent contends the bonuses did not serve to extinguish any preexisting obligation to compensate the tractech executives on or before date tractech planned to give the bonus executives stock_option grants but a stock_option plan was never adopted and approved by tractech’s board_of directors there was no evidence of a fixed price to purchase the stock_options instead tractech resolved to enter into agreements with the bonus executives to provide them with cash bonuses in exchange for their release of any claims related to any stock_options the amounts paid to the employees in example are different from the bonuses paid to the tractech executives because there was no fixed option_price the regulations do not specifically require that the stock_options have a fixed price we do not need to rely on example to decide whether the bonuses should be deductible because the bonuses do not need to be stock_options to be compensation even though it is unclear what specific services the employees performed to earn the bonuses there is evidence that the bonus executives were employees at the time they entered into the bonus agreements the bonus executives were employees and were entitled to bonuses paid_by the employer amounts paid to facilitate the acquisition of capital do not include employee bonuses see sec_1_263_a_-5 income_tax regs respondent does not dispute that the compensation was reasonable we conclude that the bonus payments are deductible under sec_162 any contentions we have not addressed are irrelevant moot or meritless decision will be entered under rule
